     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 1 of 49

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES CRISWELL, et al.,                          No. 1:20-cv-01048-DAD-SAB
12                       Plaintiffs,
13            v.                                         ORDER GRANTING APPLICATION FOR
                                                         PROVISIONAL CLASS CERTIFICATION
14    MICHAEL BOUDREAUX, in his official                 AND GRANTING MOTION FOR A
      capacity as Sheriff of Tulare County,              TEMPORARY RESTRAINING ORDER, IN
15                                                       PART
                         Defendant.
16                                                       (Doc. Nos. 10, 11, 25)
17

18           This matter came before the court on August 26, 2020 for a hearing on the application for

19   provisional class certification (Doc. No. 10) and motion for a temporary restraining order (Doc.

20   No. 11) filed on August 12, 2020 on behalf of plaintiffs Charles Criswell, Levi Johnson, Samuel

21   Camposeco, Adam Ibarra, and California Attorneys for Criminal Justice (“CACJ”), (collectively

22   “plaintiffs”). Attorneys Sara McDermott of Munger, Tolles & Olson LLP and Amy Gilbert of the

23   American Civil Liberties Union Foundation of Northern California (“ACLU”) appeared via video

24   for plaintiffs. Tulare County Chief Deputy County Counsel Kathleen A. Taylor, appeared via

25   video for defendant Michael Boudreaux, in his official capacity as Sheriff of Tulare County. For

26   the reasons explained below, the court will grant plaintiffs’ application for provisional class

27   certification and grant their motion for a temporary restraining order, in part.

28   /////
                                                        1
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 2 of 49

 1                                            BACKGROUND
 2           On July 29, 2020, plaintiffs filed their complaint against defendant, alleging the following
 3   five causes of action: (1) 42 U.S.C. § 1983 claim for violation of the Fourteenth Amendment of
 4   the U.S. Constitution as a result of defendant’s reckless failure to act with reasonable care to
 5   mitigate the risk posed by COVID-19 to pretrial detainees; (2) 42 U.S.C. § 1983 claim for
 6   violation of the Eighth Amendment of the U.S. Constitution by defendant’s deliberate
 7   indifference to the obvious risks posed by COVID-19 to prisoners; (3) 42 U.S.C. § 1983 claim for
 8   violation of the First and Fourteenth Amendments of the U.S. Constitution as a result of
 9   defendant’s active interference with the ability of plaintiffs and the proposed class to
10   meaningfully access the courts; (4) 42 U.S.C. § 1983 claim for violation of the Sixth Amendment
11   of the U.S. Constitution by defendant’s active interference with the right of plaintiffs and the
12   proposed class to access the assistance of their criminal defense counsel; and (5) California Civil
13   Code § 52.1(b) (“Bane Act”) claim that defendant interfered or attempted to interfere by threat,
14   intimidation, or coercion with the rights of plaintiffs and the proposed class, including the right to
15   initiate civil actions under California Penal Code § 2601(d). (Doc. No. 1 (“Compl.”) at 42–45.)
16           In their complaint, plaintiffs challenge defendant’s “callous indifference to their health
17   and safety” and his “callow attempts to prevent them from challenging his unconstitutional
18   practices in court.” (Compl. at ¶ 4.) Plaintiffs “bring this action to prevent avoidable illness and
19   death from COVID-19 among people incarcerated at Tulare County Jails.” (Id.) Plaintiffs
20   explain in their complaint that their use of the term Tulare County Jails “refers to the five
21   detention facilities managed by the Tulare County Sheriff’s Office: Bob Wiley Detention Facility
22   (“BWDF”), Main Jail, Men’s Correctional Facility, Adult Pre-Trial Facility (“APTF”), and South
23   County Detention Facility.” (Id. at n.1.)
24           Plaintiffs Charles Criswell, Levi Johnson, Samuel Camposeco, and Adam Ibarra are
25   currently incarcerated in the Tulare County Jails (“the Jails”). (Id. at ¶¶ 19–22.) Plaintiff
26   Criswell, a 51-year-old man who suffers from Type II diabetes and hypertension, has been
27   incarcerated since October 9, 2019 for possession of a stolen vehicle and drug possession and will
28   /////
                                                        2
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 3 of 49

 1   be in custody until February 21, 2021. (Doc. No. 11-13 at ¶¶ 2–4.) As of July 1, 2020,1 plaintiff
 2   Criswell declared that he was incarcerated in the Main Jail, following his transfer from BWDF in
 3   January 2020. (Id. at 2.) Plaintiff Johnson, a 60-year-old man with congenital heart failure,
 4   hypertension, and respiratory problems, has been incarcerated since June 21, 2020 as a pre-trial
 5   detainee facing spousal battery charges. (Doc. No. 11-17 at ¶¶ 2–3, 5.) Plaintiff Johnson is
 6   currently incarcerated in BWDF, though he was initially booked into APTF and had been
 7   transferred to the Main Jail in mid-July. (Id. at ¶ 6; Doc. No. 11-18 at ¶ 2.) Plaintiff Camposeco,
 8   a 24-year-old man, has been incarcerated in the Jails since February 16, 2017 as a pre-trial
 9   detainee facing felony murder charges. (Doc. No. 11-11 at ¶ 2.) Plaintiff Camposeco is currently
10   in custody at BWDF. (Id.) Plaintiff Ibarra, a 33-year-old man, has been incarcerated in the Jails
11   since September 20, 2019 as a pre-trial detainee facing charges for drug possession, gun
12   possession, and attempted murder. (Doc. No. 11-16 at ¶ 2.) Plaintiff Ibarra is currently
13   incarcerated in BWDF. (Id.)
14   /////
15   /////
16   /////
17   /////
18   /////
19

20   1
       Plaintiff Criswell declares that because of his confinement and the COVID-19 pandemic, he
     was unable to sign his declaration in person, but his declaration was read to him over the phone
21   by ACLU investigator Dylan Verner-Crist on July 1, 2020. (Doc. No. 11-13 at ¶ 13.) Plaintiff
22   Criswell understood and verified the contents of his declaration and authorized Verner-Crist to
     sign the declaration on his behalf. (Id.) Defendant contends that plaintiff Criswell’s declaration
23   “is stale” because Main Jail was closed in the middle of July, and plaintiff Criswell was moved at
     that time to one (without identifying which) of the other three facilities. (Doc. No. 16-1 at 9.) Be
24   that as it may, plaintiffs’ counsel, ACLU attorney Amy Gilbert has declared that “[a]s of the date
     of executing this declaration [July 31, 2020], over three weeks since my initial request on July 9, I
25   have still not heard from TCSO [Tulare County Sheriff’s Office] as to whether I have been
26   authorized for professional, confidential legal visits with Chris Chriswell [sic].” (Doc. No. 11-6
     at ¶ 29.) In the pending motion, plaintiffs’ counsel represents to the court that “[t]o this day, the
27   ACLU has not been approved to visit confidentially with named Plaintiff Charles Criswell.”
     (Doc. No. 11 at 17.) Therefore, the court does not have any evidence before it indicating in
28   which facility plaintiff Criswell is currently incarcerated.
                                                         3
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 4 of 49

 1          These incarcerated plaintiffs seek to represent a class defined as “all people who are now,
 2   or in the future will be, incarcerated in Tulare County Jails, including as subclasses: (i) persons
 3   confined pre-trial, (ii) persons confined pursuant to a judgment of conviction, and (iii) Medically
 4   Vulnerable persons confined pre-trial and pursuant to a judgment of conviction.” (Compl. at
 5   ¶ 161.)2
 6          Plaintiff CACJ is “a membership organization of criminal defense attorneys practicing in
 7   California,” including member attorneys who handle criminal cases in Tulare County and who
 8   have current and former clients now incarcerated in the Jails. (Id. at ¶ 23.) Plaintiffs allege that
 9   CACJ’s mission and goals are frustrated by “[d]efendant’s current COVID-19 policies and
10   practices,” which have caused CACJ “to expend and divert its resources” to this litigation rather
11   than spend its time on advocacy work “to advance justice, fairness, and constitutional protections
12   in the criminal justice system in the courts and the Legislature.” (Id.)
13          The allegations of plaintiffs’ complaint detail defendant’s purported failures to address the
14   threat posed by COVID-19, including the following:
15             Maintaining an explicit policy forbidding incarcerated people from wearing masks.
                (Id. at ¶¶ 9, 88–93.)
16
               Failing to provide necessary personal protection equipment, including masks, to staff
17              and incarcerated people. (Id. at ¶¶ 50–59.)
18             Refusing to test incarcerated people for COVID-19, even those who have symptoms or
                have been exposed to someone infected with COVID-19. (Id. at ¶¶ 60–65, 98–101.)
19
               Refusing to quarantine new intakes on arrival or implement appropriate quarantine
20              measures in housing units in the Jails. (Id. at ¶¶ 66–68, 108–112.)
21             Failing to implement a social distancing plan despite the Jails having the needed space
                to spread out, and instead, maintaining policies to prevent incarcerated people from
22              practicing social distancing. (Id. at ¶¶ 69–75, 102–105.)
23
     2
       Based on information from the Centers for Disease Control (“CDC”), plaintiffs define
24   “Medically Vulnerable” to mean people who have the following medical conditions: “type 2
     diabetes mellitus; chronic pulmonary disease; serious heart conditions; sickle cell disease; chronic
25   kidney disease; immunocompromised state from solid organ transplant; and obesity” as well as
26   people who have “asthma; cerebrovascular disease; cystic fibrosis; hypertension or high blood
     pressure; immunocompromised state from blood or bone marrow transplant, immune
27   deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines;
     neurologic conditions, such as dementia; liver disease; pregnancy; pulmonary fibrosis; smoking;
28   thalassemia; and type 1 diabetes mellitus.” (Doc. No. 1 at ¶¶ 37, 38.)
                                                        4
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 5 of 49

 1              Failing to provide an adequate amount of proper cleaning and hygiene supplies to
                 incarcerated people and failing to adequately maintain sanitary conditions in the Jails.
 2               (Id. at ¶¶ 76–82, 113–115.)
 3              Failing to consider releasing incarcerated people to reduce the population in the Jails
                 to make social distancing possible, including considering at a minimum, releasing the
 4               Medically Vulnerable to home confinement until social distancing is possible. (Id. at
                 ¶¶ 116–125.)
 5
                Refusing to be transparent about his response to COVID-19 in the Jails, including
 6               obfuscating and hiding from public scrutiny any information about his response, or
                 lack thereof, to COVID-19. (Id. at ¶¶ 126–130.)
 7

 8          In addition, plaintiffs have alleged several specific instances of retaliation and

 9   intimidation taken against incarcerated people who challenge these purportedly unconstitutional

10   conditions of confinement, whether through the internal grievance procedure in the Jails or by

11   seeking legal assistance and access to the courts. (Id. at ¶¶ 83–87, 131–144.) For example,

12   incarcerated people who have spoken to the ACLU investigator and attorneys have been: (i)

13   repeatedly questioned by deputies about why they were meeting with the ACLU and what was

14   discussed during their legal visits (including one instance of questioning by an armed deputy); (ii)

15   transferred to less desirable work as a cleaner in the intake unit, which carries a higher risk of

16   exposure to COVID-19 due to defendant’s failure to quarantine newly-booked incarcerated

17   people; and (iii) reclassified as high-security inmates and transferred to a high-security unit,

18   despite not facing as serious charges as the others housed in that unit. (Id. at ¶¶ 131–144.)

19   Several incarcerated people, including the named plaintiffs, have also had their legal visits

20   cancelled and have been prevented from having confidential legal visits with counsel. (Id. at ¶¶

21   141–144.)

22          Plaintiffs further allege that in response to their counsel’s investigation, defendant

23   promulgated a new legal visitation policy on May 29, 2020 designed to frustrate the ability of

24   incarcerated people to participate in confidential legal visits in the Jails. (Id. at ¶¶ 13–14, 145–

25   157.) On June 4, 2020, defendant issued a memo outlining these new restrictions, which

26   specifically limit legal visits to attorneys who had already been designated as an incarcerated

27   person’s “attorney of record,” thereby precluding attorneys from meeting confidentially with

28   prospective clients or current clients for whom a lawsuit has not yet been filed. (Id.) Plaintiffs
                                                         5
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 6 of 49

 1   contend that this policy on its face interferes “with the attorney-client privilege at the most critical
 2   stage, i.e. the first meeting before an attorney has even entered an appearance on behalf of a
 3   client.” (Id. at ¶ 145.) In practice, since the promulgation of this new policy, “no potential class
 4   members have been afforded a confidential meeting with ACLU attorneys,” and “criminal
 5   defense attorneys have also found their clients’ access cut off.” (Id. at ¶¶ 14, 146.) Moreover,
 6   plaintiffs allege that even after their attorneys complied with the requirements of defendant’s
 7   new policy, plaintiffs’ attorneys were unable to schedule visits because no matter which date or
 8   time they selected on the required form appearing online, they received an error message stating
 9   “No stations available.” (Id. at ¶ 153.) Plaintiffs’ counsel has been able to communicate with
10   plaintiffs only through short phone calls on recorded phone lines, or on recorded video feeds. (Id.
11   at ¶ 154.) In their complaint, plaintiffs allege that “[i]mmediate injunctive relief is crucial to
12   restore confidential legal visits at Tulare County Jails and to cease [d]efendant’s ongoing
13   constitutional violations.” (Id. at ¶ 157.)
14           On August 12, 2020, plaintiffs filed the pending application for provisional class
15   certification (“Application”) and the pending motion for a temporary restraining order
16   (“Motion”), seeking a court order requiring defendant to “immediately reduce overcrowding by
17   using the available space in the Jails to facilitate social distancing; conduct universal testing to
18   prevent the spread of COVID-19; and allow confidential attorney visits to proceed immediately
19   without intimidation or the threat of retaliation.” (Doc. Nos. 10; 11 at 10.) Plaintiffs contend that
20   “[i]mmediate action is [] necessary to prevent needless suffering and death inside and out of the
21   Jails, and to allow incarcerated people in the [] Jails to exercise their constitutional right to access
22   the courts.” (Doc. No. 11 at 10.) Plaintiffs seek provisional class certification for the purposes of
23   the emergency relief requested because all members of the proposed class “are affected by
24   [d]efendant’s inadequate response to COVID-19 and are in urgent need of protection.” (Doc. No.
25   10 at 3.)
26           In addition to their own declarations, plaintiffs filed several declarations in support of
27   their Application and Motion, including declarations attesting to the conditions of confinement in
28   the Jails from four pre-trial detainees currently incarcerated in the BWDF (Doc. Nos. 11-9
                                                         6
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 7 of 49

 1   (“Alford Decl.”); 11-10 (“Bradbury Decl.”); 11-22 (“Robinson Decl.”); 11-23 (“Rodriguez
 2   Decl.”)), five sentenced prisoners currently incarcerated in the Jails (Doc. Nos. 11-14 (“Escobar
 3   Decl.”); 11-15 (“Hernandez Decl.”); 11-19 (“Martinez Decl.”); 11-21 (“Redmon Decl.”); 11-24
 4   (“Ward Decl.”)), and one individual who was formerly incarcerated in APTF (Doc. No. 11-20
 5   (“Nunes Decl.”). Regarding COVID-19 specifically and health care in correctional facilities,
 6   plaintiffs submit the declarations of Dr. Joe Goldenson, a physician with 33 years of experience in
 7   correctional health care (Doc. No. 11-2), and Dr. Jaimie Meyer, an Associate Professor of
 8   Medicine and Clinical Professor of Nursing at Yale University (Doc. No. 11-3). Regarding
 9   plaintiffs’ concerns with respect to the impact of defendant’s legal visitation policy on attorney-
10   client privilege and access, plaintiffs have submitted the declarations of Stephen Bundy, a lawyer
11   and Professor of Law, Emeritus at Berkeley Law (Doc. No. 11-4) and Annie Davidian, a local
12   criminal defense attorney who has approximately twenty-five clients currently incarcerated in the
13   Jails (Doc. No. 11-8).
14           On August 20, 2020, defendant filed his oppositions to the Application and Motion. (Doc.
15   Nos. 15, 16). In support of his oppositions, defendant filed declarations from officials in the
16   Tulare County Sheriff’s Department (“TCSD”) including Captain Gabriel Macias (Doc. No. 15-
17   2), Lieutenant Cory Jones (Doc. No. 15-3), Assistant Sheriff Cheri Lehner (Doc. No. 15-4),
18   Lieutenant Cyrena Robles (Doc. No. 15-6), and Undersheriff Tom Sigley (Doc. No. 15-7).
19   Defendant also filed a declaration from Kevin Silveira, the Health Services Administrator for
20   Wellpath, which contracts with TCSD to provide medical services in the Jails. (Doc. No. 15-5).
21           On August 24, 2020, plaintiffs filed their replies to defendant’s oppositions to the pending
22   Application and Motion. (Doc. Nos. 17, 18.) In further support of their motion, plaintiffs also
23   filed supplemental declarations from plaintiffs’ attorney Sara McDermott and ACLU investigator
24   Dylan Verner-Crist. (Doc. Nos. 18-1, 18-2.)
25                                                 FACTS
26           Based on the evidence that the parties have submitted to the court, the relevant facts are
27   summarized as follows.
28   /////
                                                        7
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 8 of 49

 1   A.     COVID-19 and CDC Guidance
 2          COVID-19 is a serious and highly contagious respiratory disease that has reached
 3   pandemic status. (Doc. No. 11-2 at ¶¶ 6, 7.) COVID-19 “is transmitted between persons in close
 4   proximity (within about six feet) by airborne droplets released by infected individuals when they
 5   cough or sneeze.” (Id. at ¶ 7.) COVID-19 symptoms may appear 2–14 days after exposure and
 6   “may include fever, cough, and shortness of breath or difficulty breathing,” though infected
 7   individuals do not always exhibit symptoms and these asymptomatic individuals can still transmit
 8   the disease to others. (Id. at ¶¶ 8–9.) There is presently no cure, effective treatment, or vaccine
 9   for COVID-19. (Id. at ¶ 10.) However, widely recognized preventative measures include:
10   “social distancing (keeping persons separated by at least six feet), frequent handwashing, and
11   respiratory hygiene (e.g., covering mouth and nose when coughing or sneezing), and frequent
12   cleansing of surfaces to prevent infection and the spread of the virus.” (Id. at ¶ 11.)
13          The risk of exposure and transmission of COVID-19 is particularly high in jails and
14   prisons where people are crowded in close quarters with limited ability to practice preventative
15   measures. (Id. at ¶¶ 12–16.) Recognizing this fact, the Centers for Disease Control (“CDC”) has
16   issued guidance specifically for correctional facilities “to assist in preparing for potential
17   introduction, spread, and mitigation of [COVID-19] in their facilities,” (“CDC Guidelines”).
18   (Doc. No. 11-1, Ex. C, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-
19   19) in Correctional and Detention Facilities, available at https://www.cdc.gov/coronavirus/2019-
20   ncov/community/correction-detention/guidance-correctional-detention.html (last updated July 22,
21   2020)). The CDC Guidelines recommend the following strategies to be employed to help prevent
22   the spread of COVID-19 within correctional facilities: “reinforcing hygiene practices;
23   intensifying cleaning and disinfection of the facility; regular symptom screening for new intakes,
24   visitors, and staff; continued communication with incarcerated/detained persons and staff; social
25   distancing measures; as well as, testing symptomatic and asymptomatic individuals in
26   correctional and detention facilities.” (Id.) In addition, the CDC guidelines recommend the
27   following strategies to help facilities clinically manage persons with confirmed and suspected
28   COVID-19 inside the facility: “medical isolation and care of incarcerated/detained persons with
                                                         8
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 9 of 49

 1   COVID-19 (including considerations for cohorting), quarantine and testing of close contacts,
 2   restricting movement in and out of the facility, infection control practices for interactions with
 3   persons with COVID-19 and their quarantined close contacts or contaminated items, intensified
 4   social distancing, and cleaning and disinfecting areas where infected persons spend time.” (Id.)
 5           With regards to testing, the CDC Guidelines state: “Testing symptomatic and
 6   asymptomatic individuals and initiating medical isolation for suspected and confirmed cases and
 7   quarantine for close contacts can help prevent the spread of SARS-CoV-2, the virus that causes
 8   COVID-19, in correctional and detention facilities.” Interim Considerations for SARS-CoV-2
 9   Testing in Correctional and Detention Facilities, available at https://www.cdc.gov/coronavirus/20
10   19-ncov/community/correction-detention/testing.html (last updated August 10, 2020). The CDC
11   Guidelines advise that facilities “consider” various strategies, including “[b]aseline testing for all
12   current [incarcerated or detained persons].” Id.3
13   /////
14   /////
15
     3
       On August 27, 2020, defendant filed a motion to supplement his opposition to the pending
16   Motion by providing the court with copies of recent CDC guidance documents, some of which
     were updated by the CDC after defendant filed his response. (Doc. Nos. 22, 25.) That motion
17   will be granted. However, the court was already aware of those updates and notes that as recently
     as August 24, 2020, the CDC revised their generally applicable recommendations (not those
18
     relating to jails and prisons) on testing, reversing its prior recommendations, and now advising
19   that people who “have been in close contact (within 6 feet) of a person with a COVID-19
     infection for at least 15 minutes but do not have symptoms” “do not necessarily need” to be
20   tested. Overview of Testing for SARS-CoV-2 (COVID-19), https://www.cdc.gov/coronavirus/201
     9-ncov/hcp/testing-overview.html (last updated August 24, 2020). Nonetheless, that apparent
21   reversal by the CDC in its generally applicable recommendations came on the heels of a CDC
22   weekly report issued just three days earlier on August 21, 2020, in which the CDC found that
     “mass testing irrespective of symptoms, combined with periodic retesting, can identify infections
23   and support prevention of widespread transmission in correctional and detention environments,”
     and concluded that “[i]n correctional and detention facilities, broad-based SARS-CoV-2 testing
24   provides a more accurate assessment of disease prevalence than does symptom-based testing and
     generates data that can potentially help control transmission.” Mass Testing for SARS-CoV-2 in
25   16 Prisons and Jails — Six Jurisdictions, United States, April–May 2020, available at
26   https://www.cdc.gov/mmwr/volumes/69/wr/mm6933a3.htm?s_cid=mm6933a3_w (last visited on
     August 31, 2020). Of course, whatever the actual applicable CDC guidance is here, as one
27   district court has recently observed, “the CDC Guidelines represent the floor, not the ceiling, of
     an adequate response to COVID-19 at the Jail . . ..” Ahlman v. Barnes, 445 F. Supp. 3d 671, 691
28   (C.D. Cal. 2020).
                                                          9
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 10 of 49

 1    B.     The Jails
 2           Although plaintiffs identify five facilities in their complaint, TCSD currently operates
 3    only three of those detention facilities: Adult Pre-Trial Facility (“APTF”), Bob Wiley Detention
 4    Facility (“BWDF”), and the South County Detention Facility. (Doc. No. 15-2 at ¶ 3.) As to the
 5    other two facilities referenced in plaintiffs’ complaint, defendant closed the Main Jail on August
 6    1, 2020 (Doc. No. 15-4 at ¶ 15)4, and the Men’s Correctional facility has been inactive since
 7    inmates were transferred out of that facility in September 2019 (Doc. No. 15-3 at ¶ 2).
 8           The California Board of State and Community Corrections (“BSCC”) reports that as of
 9    April 24, 2020, the rated capacities for the three active facilities are as follows: 384 inmates for
10    APTF, 696 inmates for BWDF, and 510 inmates for the South County Detention Facility. (Doc.
11    No. 11-1 at ¶ 12–13, Ex. G at 57.) Following the transfer of the 148 individuals who had been
12    incarcerated at the Main Jail to the other detention facilities, the population in each of those
13    facilities as of August 1, 2020 was as follows: 285 inmates in APTF, 558 inmates in BWDF, and
14    226 inmates in the South County Detention Facility. (Doc. No. 11-1 at ¶ 11, Ex. F at 53.) For the
15    reporting period of August 9–15, 2020, the BSCC reports the following populations: 281 in
16    APTF, 573 in BWDF, and 277 in the South County Detention Facility.5 Accordingly, the
17    population as a percent of the rated capacities for each of defendant’s facilities are as follows:
18    73% for APTF, 82% for BWDF, and 54% for South County Detention Facility.
19           According to defendant, South County currently has an empty unit, “which may be used if
20    an outbreak requires additional prisoner movement and/or separation.” (Doc. No. 15-2 at ¶ 9.)
21    With the exception of one housing unit in BWDF, which is a dormitory style unit of 25 female
22    prisoners who live and program together as kitchen workers, all prisoners are now housed in one
23
      4
        The Mail Jail was built in the late 1950s and had multiple ongoing problems related to its age
24    and design, including flooding. (Doc. No. 15-2 at ¶¶ 5–6.) As a result, the closing of the Main
      Jail had “been a part of future planning for some years.” (Id.) The fourth floor of the Main Jail
25    was closed in January 2020 due to flooding, and the other two housing floors were shut down in
26    late July. (Id.) “As a coronavirus prevention measure, no new prisoners were admitted to the
      housing floors for 30 days prior to the prisoners being moved to other facilities.” (Id. at ¶ 6.)
27
      5
        See BSCC website at https://public.tableau.com/profile/kstevens#!/vizhome/BSCCCOVID-
28    19inDetentionFacilitiesDashboard/Instructions.
                                                     10
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 11 of 49

 1    or two person cells in the three active detention facilities. (Id. at ¶ 7.) The single cells in each
 2    facility are consistently occupied because of classification concerns requiring that certain
 3    prisoners be housed alone. (Id. at ¶ 8.) Currently, all of the single cells are in use, except for
 4    those in the infirmary that are reserved for medical use. (Id. at ¶ 9.)
 5    C.       Defendant’s Response to COVID-19
 6             In consultation with Wellpath and local public health officials, TCSD “has implemented
 7    and continues to implement measures to mitigate the risks related to coronavirus.” (Doc. No. 15-
 8    4 at ¶ 2.) According to defendant, a wide variety of additional precautions are currently in place
 9    in the Jails to prevent the spread of COVID-19, including: “posting of CDC posters regarding
10    steps to prevent the spread of germs for all inmates/detainees []; access to bar soap and water for
11    inmates/detainees; a 14 day quarantine period and testing for all new intakes; access to hygiene
12    and cleaning supplies for inmates/detainees; enhanced sanitation protocols implemented in the
13    detention facilities; segregation and isolation of symptomatic, exposed, or positive inmates and
14    detainees in three housing locations; wearing of masks by detentions staff in the facilities;
15    wearing of masks by inmates/detainees when outside their cells with daily replacements provided;
16    temperature checks on inmates when they enter and exit the facility or perform work details;
17    [and] verbal screening and temperature checks of all staff entering a facility.” (Doc. No. 15-4 at
18    ¶ 3.)6
19
      6
         Defendant initially prohibited all use of masks in the Jails, but that policy was finally changed
20    on July 30, 2020—the day after plaintiffs filed their complaint in this action. (Doc. Nos. 11-1 at
      13; 15-4 at ¶ 4; 11-18 at ¶ 3.) Defendant contends that under its current policy, masks are
21    provided, and all staff are required to wear masks in the Jails and all inmates are required to wear
22    masks, except when in their own cells. (Doc. No. 15-4 at ¶ 4.) Although plaintiffs had
      anticipated requesting injunctive relief to require defendant to create a CDC-compliant, written
23    mask policy, plaintiffs’ pending motion does not seek any such relief because plaintiffs’ counsel
      and defense counsel met and conferred before plaintiffs filed the pending motion and had
24    expressed optimism that a resolution of this issue could be reached without need for litigation on
      this issue. (Doc. No. 11-1 at ¶¶ 4, 7.) Plaintiffs’ counsel notes, however, that as of the date of
25    filing their replies, “[d]efendant has [] failed to make good on his agreement to meet and confer
26    on the masking policy.” (Doc. No. 18 at 16 n.6.) At the hearing on the pending motion, defense
      counsel confirmed that there still as of that date had not been a follow-up to meet and confer with
27    plaintiffs’ counsel, but assured the court that defendant was working on memorializing the current
      masking policy in writing. (Hr’g Tr. at 28–30.) The court notes, however, that the current
28    masking policy was purportedly enacted nearly a month ago, and the fact that defendant has yet to
                                                           11
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 12 of 49

 1            1.      COVID-19 Testing
 2            On June 26, 2020, an employee at APTF tested positive for COVID-19. (Doc. No. 15-4 at
 3    ¶ 11.) TCSD tested only the inmates in the unit where this employee worked and, according to
 4    Assistant Sheriff Lehner, “[e]leven (11) of these inmates tested positive, two (2) refused to submit
 5    to a test, the fifteen (15) inmates that tested positive or were at risk of testing positive, were
 6    immediately moved into a sanitized unit and single celled for quarantine.” (Id.) The court is
 7    puzzled by this declaration because the math does not appear to add up—11 plus 2 does not equal
 8    15. Though Lehner does not explicitly state the total number of inmates who were administered
 9    tests for COVID-19, she does state that 22 tested negative. (Id.) Thus, at least 11 of 35 people
10    (or 31%) tested positive from this single unit at APTF. Defendant did not administer tests in any
11    other unit as a result of this known outbreak inside the facility.
12            Then, at some unspecified later date, an inmate housed in a different unit in APTF also
13    tested positive for COVID-19, and “[i]nmates and staff from this unit were all tested, resulting in
14    some positive tests.” (Doc. No. 15-4 at ¶ 12.) However, defendant does not specify how many
15    inmates were tested in this instance nor does defendant report how many inmates tested positive,
16    and defendant’s counsel was unable to provide any specifics whatsoever in this regard at the
17    hearing on the pending Motion. (Hr’g Tr. at 6–7.) Again, defendant did not administer tests to
18    inmates in any other unit as a result of this second known outbreak.
19            Beyond the limited testing associated with these two known outbreaks of the virus, TCSD
20    has not conducted any widespread testing of other inmates. Notably, both of these outbreaks
21

22    memorialize any such policy in writing is quite concerning to the court, particularly in light of the
      fact that the COVID-19 pandemic and the risks it presents have been well known for over five
23    months. Accordingly, although not requested by plaintiffs—who had been optimistic of an
      informal resolution of this issue that for some unexplained reason defendant has not brought to
24    fruition—the court concludes that injunctive relief on this issue is now necessary and will order
      defendant to develop written policies with respect to masking in the Jails. Relatedly, defendant
25    previously limited the amount of soap and cleaning supplies provided to inmates at the Jails.
26    However, according to defendant, under the current policy, TCSD deputies “have been instructed
      to provide new bars of soap upon request by any inmate” and cleaning supplies are available upon
27    request. (Doc. No. 15-2 at ¶¶ 12, 15.) Because plaintiffs do not challenge defendant’s purported
      new policies regarding soap and cleaning supplies in their pending motion, the court will not
28    address these purported policies in this order. (See Doc. No. 18 at 5.)
                                                        12
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 13 of 49

 1    occurred in APTF. Defendant has not presented any evidence that inmates from any of the other
 2    facilities have been tested for COVID-19. Defendant also does not present any evidence (or even
 3    assert) that the inmates who were transferred out of the Main Jail had been tested prior to being
 4    moved to the other facilities. Indeed, BSCC’s reported COVID-19 testing data for the Jails shows
 5    that zero incarcerated people were tested for COVID-19 both in BWDF and the South County
 6    facility during the reporting period of August 9–15, 2020. (See Doc. No. 18-1, Ex. M.) During
 7    that same period, BSCC reports that 52 incarcerated people in APTF were tested. (Id.)
 8    Presumably, those 52 tests were conducted on new inmate intakes as part of TCSD’s new testing
 9    plan, which was not enacted until July 14, 2020. (Doc. No. 15-4 at ¶ 13.) Under that plan, “fresh
10    bookings” are to be screened at intake to see if administration of a COVID-19 test is required
11    (i.e., if the new inmates have a fever above 100.4 and symptoms of respiratory illness), and they
12    remain housed in the Observation Unit at APTF for a 14-day observation period, after which they
13    receive a COVID-19 test. (Id.; Doc. No. 15-5 at ¶ 3.) Lehner declares that “[a]dditional inmates
14    have been placed in isolation based on positive tests, or refusal to test, during the Observation
15    period.” (Doc. No. 15-4 at ¶¶ 13, 14.) Again, actual figures are not provided in the declarations
16    submitted to the court by defendant, and defense counsel was unable to provide the court with any
17    details in that regard at the hearing. (Hr’g Tr. at 6–7.) In fact, defendant conceded that there has
18    been no testing of any inmates held in the BWDF and South County facilities at all. (Id. at 5–6.)
19           Aside from the COVID-19 testing process for new intakes, testing of all other inmates
20    only takes place if a clinician screens an inmate during a medical visit and determines that testing
21    is clinically indicated. (Doc. No. 15-5 at ¶ 12.) Even there, defendant has not come forward with
22    any evidence about the number of inmates, if any, that have been tested as a result of this medical
23    screening process. Considering the BSCC’s report and defendant’s concession that zero tests
24    were conducted at the other two detention facilities, the court is skeptical that any tests are being
25    performed beyond those for new intakes under observation.
26           2.      Screening and Quarantining Efforts
27           According to defendant, as of July 14, 2020, the Jails use the following procedure for
28    isolation, quarantine, and observation:
                                                         13
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 14 of 49

 1                   1. Isolation Unit - Inmates who tested positive will be isolated for
                     14 days and must be symptom free for the last 3 days of isolation. If
 2                   they are not symptom free for the last 3 days, then the isolation period
                     will be extended an additional 7 days until symptom free for the last
 3                   3 days. This would be a 21-day maximum isolation. If they are
                     symptom free or qualify for release from isolation under CDC
 4                   guidelines, they can return to general population.
 5                   2. Quarantine Unit - Inmates that have been exposed to a positive
                     case of COVID -19 will be monitored by Wellpath daily. They will
 6                   be tested at day(s) 1, 7 and 14. If all tests come back negative and
                     they are symptom free, they will be transferred back to general
 7                   population. If they test positive they will be moved to the isolation
                     unit to begin the 14 day isolation protocol.
 8
                     3. Observation Unit - All fresh bookings are housed in this unit for
 9                   14 days. If the arrestee shows symptoms at the time of booking, they
                     will be sent to the negative air flow cells pending test results. If they
10                   test positive they will be sent to the isolation unit, if they test negative
                     they will be sent to the quarantine unit and the above listed protocols
11                   will be followed. All others will be sent to the observation unit and
                     will be monitored daily by medical staff. If they are symptom free
12                   after 14 days, they are tested. If negative, they are moved into
                     general population. If positive, they are placed in isolation and
13                   quarantine is extended for contacts based on the new exposure.
14    (Doc. No. 15-4 at ¶ 13.) However, there is no evidence before the court that this procedure has

15    been memorialized in writing, or that any related policies (such as policies defining terms and

16    setting out operational details as to implementation) exist at all, let alone in writing.

17           Additional measures being taken by defendant include that “[a]ll inmates leaving the

18    facility for court or medical transports are being screened prior to leaving the facility and upon

19    return to the facility,” and “all inmates on a work program are being screened daily by Wellpath

20    prior to going to their work assignments.” (Doc. No. 15-4 at ¶ 5.) But, as plaintiffs note,

21    Wellpath is apparently using screening criteria from early March 2020 and the screening form

22    appears to be remarkably outdated—stating, for instance, that most COVID-19 infections are

23    associated with travel to Wuhan, China, and directing the screener to ask whether the patient has

24    spent time in China, Iran, S. Korea, Italy, and Japan. (See Doc. No. 15-5 at 10.)

25           3.      Social-Distancing Efforts

26           Defendant has also not presented any evidence to the court of an adoption of any sort of

27    comprehensive social distancing policy. Instead, defendant asserts that a handful of distinct

28    efforts have been implemented (though it is unclear when those efforts were undertaken, or if
                                                          14
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 15 of 49

 1    they are memorialized anywhere in writing).7 First, defendant established keeping cellmates
 2    together “as a housing priority to reduce the potential for cross-contamination.” (Doc. No. 15-2
 3    at ¶ 10.) But, as one inmate has declared, “[i]t is impossible to stay six feet away from your
 4    cellmate when in your cell.” (Doc. No. 11-19 at ¶ 3.) Second, “[s]igns and markings have been
 5    installed in each facility to create awareness of COVID-19 and its symptoms and to encourage
 6    social distancing.” (Doc. No. 15-2 at ¶ 21.) Third, the court is told that “[p]risoners are
 7    transported in reduced numbers to allow for distancing.” (Id. at ¶ 22.) Fourth, TCSD
 8    implemented a plan at APTF “to stage inmates in the hallway at 6 ft. apart while awaiting video
 9    court.” (Doc. No. 15-4 at ¶ 17.)
10    D.       Legal Visitation Policy in the Jails
11             The video visitation process in the Jails is operated by an outside vendor, and it allows for
12    authorized persons to set up confidential video conference visits online. (Doc. No. 15-6 at ¶ 3.)
13    In May 2020, Undersheriff Sigley was informed8 that the confidential video conferencing system
14    may have been being misused based on two reported incidents of an ACLU investigator allegedly
15    meeting with inmates who did not expect to meet with him and did not want to talk to him. (Doc.
16    No. 15-7 at ¶ 3.) In the first incident, the inmate reportedly thought he would be visiting with his
17    wife. (Id.) In the second incident, the inmate allegedly reported feeling pressured and disturbed
18    by the interaction with the ACLU investigator who told her that he could get her released. (Id.)
19    Undersheriff Sigley declares only that “[a] review of a report on the visits reflected that access
20    was not being limited to those who qualified for confidential visits,” (id. at ¶ 4) and that
21    “[v]arious inmates were interviewed as a part of the investigation into whether the ACLU
22    investigator had arranged confidential visits under false pretenses,” (id. at ¶ 7).
23             Plaintiffs’ version of the events is that it was in fact deputies, not any ACLU investigator,
24    who threatened and intimidated inmates and in one instance did so while armed. Plaintiffs have
25    7
        The only social-distancing related assertion that provides a date reference is Assistant Sheriff
26    Lehner’s statement that she visited the South County facility on April 23, 2020 and observed
      medical staff and TCSD staff maintaining social distancing as safety permitted. (Doc. No. 15-4 at
27    8.) Her declaration does not address social distancing of inmates.

28    8
          Who it was that allegedly so informed Undersheriff Sigley is not identified by defendant.
                                                       15
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 16 of 49

 1    provided evidentiary support for their position by way of sworn declarations from inmates who
 2    felt threatened and intimidated by the deputies who repeatedly asked about the inmates’ visits
 3    with the ACLU, specifically demanding to know what was discussed, why inmates were talking
 4    to the ACLU, which other inmates were also talking to the ACLU, and if additional visits had
 5    been scheduled. (See Doc. Nos. 11-14 at ¶¶ 5–6; 11-20 at ¶¶ 8–9.) For example, inmate Mario
 6    Escobar declares that he met confidentially with ACLU investigator Verner-Crist on May 27,
 7    2020, and the next day, he was pulled out of his unit by deputies and questioned about that visit.
 8    (Doc. No. 11-14 at ¶¶ 5, 6.) He refused to answer the deputies’ questions but it “was clear to
 9    [him] that they were trying to intimidate [him] out of speaking with ACLU staff about the lack of
10    coronavirus prevention in the jails.” (Id. at ¶ 6.) Similarly, on May 28, 2020, inmate Jeffery
11    Nunes was questioned by Sergeant O’Rafferty and Commander Garcia about why he was talking
12    with the ACLU and what the ACLU was asking him about, to which Nunes answered that he was
13    talking to the ACLU about conditions in APTF. (Doc. No. 11-20 at ¶ 8.) Inmate Nunes was told
14    that his legal visits with Verner-Crist were going to be cancelled. (Id.) As a result, inmate Nunes
15    felt threatened and was reluctant to speak with Verner-Crist after that. (Id. at ¶ 9.) Even though
16    plaintiffs’ declarations were served on defendant weeks ago, defendant has not come forward
17    with any evidence refuting plaintiffs’ version of these events.
18           In addition, in his supplemental declaration Verner-Crist describes his extensive
19    experience interviewing incarcerated individuals in connection with his investigations in
20    prisoners’ rights cases, and he asserts that the allegations referenced by Undersheriff Sigley “do
21    not comport with [his] practice, experience or recollection,” and that he “did not pressure any
22    interviewee with whom [he] spoke” nor “promise to get someone released.” (Doc. No. 18-2 at
23    ¶¶ 4–6.) Verner-Crist further explains that with respect to inmates he interviewed in connection
24    with this case “[a]t the beginning of each interview, [he] told each of them that [he] was an
25    investigator with the ACLU, a civil rights organization, that the interview was completely
26    voluntary, and that [he] wanted to speak with them about whether they had any concerns about
27    how TCSD was preparing for the coronavirus pandemic.” (Id. at ¶ 8.) According to Verner-
28    Crist, everyone he spoke to had agreed to speak with him, and they all indicated interest in
                                                        16
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 17 of 49

 1    speaking to him again except for one person who said he was unsure if he wanted to do so again
 2    but that he would think about it and contact Verner-Crist if he was interested in doing so. (Id. at
 3    ¶¶ 8, 9.) Verner-Crist declared that he is “unable to identify who allegedly made [the] remarks”
 4    referenced in Undersheriff Sigley’s declaration. (Id. at ¶ 6.)
 5            Defendant does not dispute that in response to the ACLU investigation and ACLU’s use
 6    of video conferencing inmates, TCSD reset the video conferencing system at the Jails, thereby
 7    requiring all attorneys to establish new accounts in that system, and TCSD instituted a new policy
 8    of requiring inmates to complete a form to confirm that the inmate desired a confidential visit
 9    with the attorney or the attorney’s agent. (Id. at ¶ 5.) Defendant has not provided the court with a
10    copy of the form inmates are now required to sign in this regard.9 Plaintiffs’ attorney Kathleen
11    Guneratne attached as exhibits to her declaration a “Video Visiting Directive” dated May 29,
12    2020 and a letter “Re: Professional Visits” dated June 4, 2020 from defendant (Doc. No. 11-5 at ¶
13    10, Exs. E, F), which state that under the new legal visitation policy, access will not be allowed
14    until “the inmate has verified that [the attorney/investigator] [is] in fact their attorney of record
15    and they wish to visit.” (Id. at 26) (emphasis added). At the hearing on the pending Motion,
16    plaintiffs’ counsel confirmed that despite taking the steps outlined in defendant’s new directive,
17    they have not been able to meet confidentially with prospective clients, all of whom have
18    expressed a desire to confer with counsel and seek legal advice in connection with this action.
19    (Hr’g Tr. at 51.) Plaintiffs’ counsel also confirmed at the hearing that neither they nor their
20    investigator had “cold called” any inmates in the Jails. (Id.)
21            Undersheriff Sigley declares that “[a]lthough the policy references ‘attorney of record’ it
22    has not been interpreted in a limited sense, and [TCSD] is revising the policy and related forms to
23    reflect that inmates seeking representation are also permitted confidential video visits.” (Id. at
24    ¶ 6.) But, once again, defendant has not submitted any evidence of a written revised policy
25    reflecting the change they now claim to have made after this lawsuit was filed.
26    /////
27
      9
        The court notes that Lieutenant Robles states that a copy of the form is attached as an exhibit to
28    her declaration, but there is no such attachment. (See Doc. No. 15-6 at ¶ 5.)
                                                        17
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 18 of 49

 1            Lieutenant Robles, who is responsible for the video visitation process, explains in her
 2    declaration that after the system was reset, she was on vacation for an extended period of time
 3    and, as a result, “there were some difficulties and confusion in implementation,” and “enquiries
 4    may have gone unanswered.” (Doc. No. 15-6 at ¶ 9.) In addition, Lieutenant Robles has declared
 5    that there is no requirement that the prisoner already have an attorney/client relationship with the
 6    attorney for a confidential visit to be scheduled. (Id. at ¶ 5.) Lieutenant Robles does say that
 7    there was a period of time where setting up confidential video visits at BWDF “was difficult
 8    because the two rooms available for such visits were also used by pro per inmates for preparation,
 9    resulting in overwhelming demand,” but that “the situation was rectified . . . within 1–2 days.”
10    (Id. at ¶ 6.)
11            Lieutenant Robles also declares that prisoners can make unrecorded telephone calls to
12    attorneys if the attorneys have their phone number entered into the Jails’ system, which blocks the
13    recording of calls made to specified numbers entered in the system. (Id.) Though it is not clear
14    that inmates or their attorneys know about this option. As one inmate declared, “[the] calls I
15    make to Mr. Verner-Crist are recorded and deputies can listen into what I tell the ACLU. There
16    is no privacy. The Sheriff’s obstruction of my right to talk to legal representatives has made it
17    very difficult to report my concerns about conditions in the jails. I’d like to work with ACLU
18    staff on a civil rights case about the jail conditions, but the Sheriff has made it very difficult for
19    me to do so.” (Doc. No. 11-14 at ¶ 8.)
20                                            LEGAL STANDARD
21    A.      Provisional Class Certification
22            District courts in this circuit can provisionally certify a class for the purposes of a
23    preliminary injunction. See Al Otro Lado v. Wolf, 952 F.3d 999, 1005 (9th Cir. 2020) (noting that
24    the Ninth Circuit has “approved provisional class certification for purposes of preliminary
25    injunction proceedings”) (citing Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1041
26    (9th Cir. 2012) (concluding that “the district court acted within its discretion when it ruled that
27    [plaintiff] met the commonality, typicality, and adequacy requirements of [Federal Rule of Civil
28    Procedure] 23(a) and did not abuse its discretion by granting provisional class certification.”).
                                                          18
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 19 of 49

 1            Pursuant to Federal Rule of Civil Procedure 23, a party seeking class certification must
 2    establish the following prerequisites:
 3
                      (1) the class is so numerous that joinder of all members is
 4                    impracticable; (2) there are questions of law or fact common to the
                      class; (3) the claims or defenses of the representative parties are
 5                    typical of the claims or defenses of the class; and (4) the
                      representative parties will fairly and adequately protect the interests
 6                    of the class.

 7    Fed. R. Civ. P. 23(a). If these prerequisites—commonly referred to as numerosity, commonality,
 8    typicality, and adequacy—are satisfied, then the party seeking class certification must also satisfy
 9    one of the three subsections of Rule 23(b). Here, plaintiffs seek class certification under Rule
10    23(b)(2), which requires a showing that defendant “has acted or refused to act on grounds that
11    apply generally to the class, so that final injunctive relief or corresponding declaratory relief is
12    appropriate respecting the class as a whole.” (Doc. No. 10 at 9) (quoting Fed. R. Civ. P. 23(b)).
13            The party seeking class certification bears the burden of establishing conformity with
14    these requirements and must do so by producing facts that “affirmatively demonstrate” that
15    certification is warranted. Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (quoting Wal-Mart
16    Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)). Only after it has conducted a “rigorous
17    analysis” of these facts and determined that they show “actual, not presumed, conformance” with
18    Rule 23(a) and (b), may a district court certify a class. Ellis v. Costco Wholesale Corp., 657 F.3d
19    970, 981 (9th Cir. 2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160, 161 (1982));
20    see also Comcast, 569 U.S. at 33–34 (extending the “rigorous analysis” requirement to Rule
21    23(b)); Patel v. Nike Retail Servs., Inc., 14-cv-4781-RS, 2016 WL 1241777, at *3 (N.D. Cal. Mar.
22    29, 2016) (“This ‘rigorous’ analysis applies both to Rule 23(a) and Rule 23(b).”). A court must
23    review the merits of a party’s substantive claim only if they overlap with issues touching on class
24    certification. Ellis, 657 F.3d at 981 (citing Dukes, 564 U.S. at 350–51); Amgen Inc. v. Conn. Ret.
25    Plans & Tr. Funds, 568 U.S. 455, 466 (2013) (“Rule 23 grants courts no license to engage in free-
26    ranging merits inquiries at the certification stage. Merits questions may be considered to the
27    extent—but only to the extent—that they are relevant to determining whether the Rule 23
28    prerequisites for class certification are satisfied.”).
                                                           19
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 20 of 49

 1           “The decision to grant or deny class certification is within the trial court’s discretion.”
 2    Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010) (citing Yamamoto v.
 3    Omiya, 564 F.2d 1319, 1325 (9th Cir. 1977)). If a court does decide to certify a class, it must
 4    define the class claims and issues and appoint class counsel. Fed. R. Civ. P. 23(c)(1). Finally,
 5    “[w]hen appropriate, a class may be divided into subclasses that are each treated as a class under
 6    this rule.” Fed. R. Civ. P. 23(c)(5).
 7    B.     Temporary Restraining Order
 8           The standard governing the issuing of a temporary restraining order is “substantially
 9    identical” to the standard for issuing a preliminary injunction. See Stuhlbarg Intern. Sales Co. v.
10    John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “The proper legal standard for
11    preliminary injunctive relief requires a party to demonstrate ‘that he is likely to succeed on the
12    merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
13    balance of equities tips in his favor, and that an injunction is in the public interest.’” Stormans,
14    Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter v. Nat. Res. Def. Council,
15    Inc., 555 U.S. 7, 20 (2008)); see also Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1172 (9th
16    Cir. 2011) (“After Winter, ‘plaintiffs must establish that irreparable harm is likely, not just
17    possible, in order to obtain a preliminary injunction.’”) (quoting All. for Wild Rockies v. Cottrell,
18    632 F.3d 1127, 1131 (9th Cir. 2011)). The Ninth Circuit has also held that an “injunction is
19    appropriate when a plaintiff demonstrates . . . that serious questions going to the merits were
20    raised and the balance of hardships tips sharply in the plaintiff’s favor.” All. for Wild Rockies,
21    632 F.3d at 1134–35 (quoting Lands Council v. McNair, 537 F.3d 981, 97 (9th Cir. 2008) (en
22    banc)).10 The party seeking the injunction bears the burden of proving these elements. See Klein
23    v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009); see also Caribbean Marine Servs.
24    Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (“A plaintiff must do more than merely allege
25    10
         The Ninth Circuit has found that this “serious question” version of the circuit’s sliding scale
26    approach survives “when applied as part of the four-element Winter test.” All. for the Wild
      Rockies, 632 F.3d at 1134. “That is, ‘serious questions going to the merits’ and a balance of
27    hardships that tips sharply towards the plaintiff can support issuance of a preliminary injunction,
      so long as the plaintiff also shows that there is a likelihood of irreparable injury and that the
28    injunction is in the public interest.” Id. at 1135.
                                                          20
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 21 of 49

 1    imminent harm sufficient to establish standing; a plaintiff must demonstrate immediate threatened
 2    injury as a prerequisite to preliminary injunctive relief.”) Finally, an injunction is “an
 3    extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled
 4    to such relief.” Winter, 555 U.S. at 22.
 5                                                ANALYSIS
 6    A.     Plaintiffs’ Application to Provisionally Certify the Proposed Class
 7           Plaintiffs seek to provisionally certify a class defined as “all people who are now, or in the
 8    future will be, incarcerated in Tulare County Jails” (the “Proposed Class”). (Doc. No. 10 at 4.)
 9    Because plaintiffs do not currently seek certification of the subclasses alleged in their complaint,
10    the court will not consider certification of any putative subclasses in this order.
11           Recently, several district courts have provisionally certified classes of detained and
12    incarcerated individuals seeking preliminary injunctive relief related to their conditions of
13    confinement and detention during the COVID-19 pandemic. See, e.g., Roman v. Wolf, No. 20-cv-
14    00768-TJH-PVCx, 2020 WL 3869729, at *4 (C.D. Cal. Apr. 23, 2020) (provisionally certifying
15    class of people who are “currently detained in civil immigration detention at the Adelanto
16    Immigration and Customs Enforcement Processing Center”); Ahlman v. Barnes, 445 F. Supp. 3d
17    671, 694 (C.D. Cal. May 26, 2020) (provisionally certifying subclasses of pre-trial detainees and
18    post-conviction prisoners incarcerated at the Orange County Jail).
19           In his opposition to the pending Application defendant argues, with minimal citation to
20    authority, that the Proposed Class fails to meet the requirements of Rule 23, except numerosity.
21    (Doc. No. 16-1.)
22           For the reasons explained below, the court will grant plaintiffs’ Application and
23    provisionally certify the Proposed Class.
24           1.      Numerosity
25           A proposed class must be “so numerous that joinder of all members is impracticable.”
26    Fed. R. Civ. P. 23(a)(1). “‘[I]mpracticability’ does not mean ‘impossibility,’ but only the
27    difficulty or inconvenience of joining all members of the class.” Rodriguez v. Penske Logistics,
28    LLC, No. 2:14-cv-02061-KJM-CKD, 2017 WL 4132430, at *5 (E.D. Cal. Sept. 19, 2017)
                                                         21
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 22 of 49

 1    (quoting Harris v. Palm Springs Alpine Estates, Inc., 329 F.2d 909, 913 (9th Cir. 1964)). While
 2    there is no strict number requirement for numerosity, courts have routinely held that classes
 3    comprised of more than forty members will satisfy this prerequisite. Rannis v. Recchia, 380 Fed.
 4    App’x 646, 651 (9th Cir. 2010) (“In general, courts find the numerosity requirement satisfied
 5    when a class includes at least 40 members.”)11; Gonzalez v. NCI Grp., Inc., No. 1:18-cv-00948-
 6    AWI-SKO, 2020 WL 4547303, at *5 (E.D. Cal. Aug. 6, 2020) (“Generally, forty or more
 7    members will satisfy the numerosity requirement.”); Ikonen v. Hartz Mt. Corp., 122 F.R.D. 258,
 8    262 (S.D. Cal. 1988) (“As a general rule, classes of 20 are too small, classes of 20–40 may or
 9    may not be big enough depending on the circumstances of each case, and classes of 40 or more
10    are numerous enough.”).
11             Here, plaintiffs have shown that the Proposed Class is sufficiently numerous. Plaintiffs’
12    counsel McDermott declared that according to data reported by defendant to BSCC, as of August
13    1, 2020, there were approximately 1,086 people incarcerated in the Jails. (Doc. Nos. 10 at 4; 11-1
14    at ¶ 11, Ex. F.) Defendant does not contest that the numerosity requirement is satisfied here.
15    (Doc. No. 16-1 at 15.)
16             2.      Commonality
17             Rule 23 requires that there be “questions of law or fact common to the class.” Fed. R.
18    Civ. P. 23(a)(2). To satisfy Rule 23(a)’s commonality requirement, a class claim “must depend
19    upon a common contention . . . of such a nature that it is capable of classwide resolution—which
20    means that determination of its truth or falsity will resolve an issue that is central to the validity of
21    each one of the claims in one stroke.” Dukes, 564 U.S. at 350; see also Ellis, 657 F.3d at 983 (“If
22    there is no evidence that the entire class was subject to the same [] practice, there is no question
23    common to the class.”). Commonality turns on whether class treatment will “generate
24    common answers apt to drive the resolution of the litigation.” Wright v. Renzenberger, Inc., 656
25    F. App’x 835, 837 (9th Cir. 2016)12 (quoting Ellis, 657 F.3d at 981) (noting that “[w]hether
26    11
         Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
27    36-3(b).

28    12
           See footnote 11, supra.
                                                          22
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 23 of 49

 1    Renzenberger’s policies complied with the law was a common question, whatever its merits”);
 2    see also Stockwell v. City & County of San Francisco, 749 F.3d 1107, 1113 (9th Cir. 2014)
 3    (finding the district court erred in denying class certification after evaluating the merits “rather
 4    than focusing on whether the questions presented, whether meritorious or not, were common to
 5    the members of the putative class”).13
 6           Here, plaintiffs argue that commonality is satisfied because all members of the Proposed
 7    Class “are subject to the same practices and lack of policies” related to social distancing, testing,
 8    and legal visits. (Doc. No. 10 at 5–6.) Plaintiffs assert that there are several common questions
 9    of fact and law, including whether: (i) defendant continues to pack class members into crowded
10    housing units despite available living space elsewhere in the Jails; (ii) defendant has implemented
11    effective testing protocols to prevent the spread of COVID-19 in the Jails; (iii) defendant has
12    interfered with class members’ confidential communications with counsel and access to the
13    courts, including by implementing the restrictive legal visitation policy and by permitting
14    intimidation, threats, and retaliation against class members who speak with counsel; (iv)
15    defendant’s failure to reduce overcrowding and to provide testing exposes class members to a
16    heightened risk of serious illness and death in violation of the Eighth and Fourteenth
17    Amendments; (v) defendant violated class members’ First, Sixth, and Fourteenth Amendments by
18    interfering with their access to counsel and the courts; and (vi) defendant’s use of intimidation,
19    threats, and retaliation violates the Bane Act. (Id. at 6–7.) Plaintiffs contend that these common
20    issues are amenable to class treatment. (Id. at 7.)
21           In opposition, defendant argues that “[t]he proposed class members’ differing risk profiles
22    preclude a single, indivisible remedy, because not all risk profiles necessitate the same
23    precautions.” (Doc. No. 16-1 at 19.) In particular, defendant argues that “[t]he imperative of
24    individualized determinations, makes this case inappropriate for class treatment.” (Id. at 18.) But
25
      13
26       The commonality requirement of Rule 23(a) is less demanding than the requirement for
      certification under Rule 23(b)(3) that “questions of law or fact common to class members
27    predominate over any questions affecting only individual members.” Fed. R. Civ. P. 23(b)(3)
      (emphasis added); see also Stockwell, 749 F.3d at 1113 (“Rule 23(b)(3) imposes a ‘far more
28    demanding’ standard than 23(a)(2).”).
                                                        23
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 24 of 49

 1    in advancing this argument defendant appears to be conflating Rule 23(a)’s commonality
 2    requirement with the predominance requirement of Rule 23(b)(3), which plaintiffs need not
 3    satisfy here. Moreover, defendant states that other courts have found the commonality
 4    requirement not met by proposed classes of inmates in the COVID-19 context but cites only to
 5    one district court’s decision in Money v. Pritzker, No. 20-cv-2093, 2020 WL 1820660, at *14
 6    (N.D. Ill. Apr. 10, 2020). As plaintiffs note in their reply, the analysis in Money is out of step
 7    with other courts’ decisions regarding certification of COVID-19 related classes. (Doc. No. 17 at
 8    6 n.3.) Furthermore, defendant does not distinguish any of the cases plaintiffs cited in their
 9    Application, which support their assertion that indeed several district courts, including those in
10    this circuit, have provisionally certified classes similar to the Proposed Class here after finding
11    that the requirements of Rule 23(a) and Rule 23(b)(2) had been satisfied. This court similarly
12    concludes that plaintiffs here have satisfied the commonality requirement.
13           3.      Typicality
14           Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical
15    of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The purpose of the typicality
16    requirement is to assure that the interest of the named representative aligns with the interests of
17    the class.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). This “typicality
18    requirement is ‘permissive’ and requires only that the representative’s claims are “reasonably co-
19    extensive with those of absent class members; they need not be substantially identical.”
20    Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (citing Hanlon v. Chrysler Corp., 150
21    F.3d 1011, 1020 (9th Cir. 1998), overruled on other grounds by Dukes, 564 U.S. 338.). This
22    requirement “is satisfied when each class member’s claim arises from the same course of events,
23    and each class member makes similar legal arguments to prove the defendant’s liability.”
24    Rodriguez, 591 F.3d 1105 at 1124 (internal quotation marks and citations omitted).
25           Here, plaintiffs contend that the typicality requirement is satisfied because they are
26    currently incarcerated in the Jails and all of their claims are brought on behalf of themselves and
27    the Proposed Class. (Doc. No. 10 at 7–8.) In addition, plaintiffs contend that their claims are
28    typical of the class claims, which all arise from the same alleged failures of defendant to
                                                         24
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 25 of 49

 1    adequately respond to COVID-19 and the same unconstitutionally restrictive legal visitation
 2    policy. (Id.) Despite accurately stating the typicality standard, defendant argues in a confusing
 3    manner that typicality is not satisfied here because “[t]he vague and unspecified forms of relief
 4    requested demonstrate Petitioners’ [sic] inability to establish typicality.” (Doc. No. 16-1 at 21.)
 5    Whatever elusive argument that might be, it does not speak to Rule 23(a)(3)’s typicality
 6    requirement. It is telling that defendant does not argue that plaintiffs’ interests do not align with
 7    those of the class, or that their claims are not reasonably coextensive with those of the class. The
 8    court therefore finds that plaintiffs have satisfied the typicality requirement.
 9           4.      Adequacy of Representation
10           Rule 23(a)(4) requires plaintiffs to show that they “will fairly and adequately protect the
11    interests of the class.” Fed. R. Civ. P. 23(a)(4). Generally, the adequacy inquiry seeks to ensure
12    that class representatives are “part of the class and possess the same interest and suffer the same
13    injury as the class members.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625–26 (1997)
14    (internal quotations omitted). “Requiring the claims of the class representatives to be adequately
15    representative of the class as a whole ensures that the interests of absent class members are
16    adequately protected.” Walters v. Reno, 145 F.3d 1032, 1046 (9th Cir. 1998) (citing Hansberry v.
17    Lee, 311 U.S. 32, 42 (1940)).
18           Whether the adequacy requirement is satisfied depends on “the qualifications of counsel
19    for the representatives, an absence of antagonism, a sharing of interests between representatives
20    and absentees, and the unlikelihood that the suit is collusive.” Crawford v. Honig, 37 F.3d 485,
21    487 (9th Cir. 1994). “To determine whether named plaintiffs will adequately represent a class,
22    courts must resolve two questions: ‘(1) do the named plaintiffs and their counsel have any
23    conflicts of interest with other class members and (2) will the named plaintiffs and their counsel
24    prosecute the action vigorously on behalf of the class?’” Ellis, 657 F.3d at 985 (quoting Hanlon,
25    150 F.3d at 1020). “An absence of material conflicts of interest between the named plaintiffs and
26    their counsel with other class members is central to adequacy and, in turn, to due process for
27    absent members of the class.” Rodriguez v. W. Publ’g Co., 563 F.3d 948, 959 (9th Cir. 2009)
28    (citing Hanlon, 150 F.3d at 1020).
                                                         25
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 26 of 49

 1            Here, plaintiffs assert that the adequacy requirement is satisfied because “there is no
 2    conflict between the named plaintiffs and other members of the Proposed Class” and they will
 3    “vigorously prosecute this action” to “ensur[e] that all people facing the current dangerous
 4    conditions in Tulare County Jails benefit from this case.” (Doc. No. 10 at 8.) In addition,
 5    plaintiffs contend that their counsel, the ACLU and Munger, Tolles & Olson, have extensive
 6    experience litigating class action lawsuits, including representing incarcerated people in general
 7    and in cases related to conditions of confinement during the COVID-19 pandemic. (Id.)
 8    Defendant does not present any arguments regarding the adequacy requirement, despite his
 9    general position that only the numerosity requirement of Rule 23(a) had been met by plaintiffs in
10    this case. The court finds that plaintiffs have satisfied the adequacy requirement.
11            Having concluded that all four requirements of Rule 23(a) have been satisfied, the court
12    will proceed to assess whether Rule 23(b)(2) has been satisfied as well.
13            5.     Rule 23(b)(2) Requirements
14            Rule 23(b)(2) requires plaintiffs to show that defendant “has acted or refused to act on
15    grounds that apply generally to the class, so that final injunctive relief or corresponding
16    declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). For
17    class certification under Rule 23(b)(2), plaintiffs must primarily seek declaratory or injunctive
18    relief. Rodriguez, 591 F.3d at 1125. Courts are not required “to examine the viability or bases of
19    class members’ claims for declaratory and injunctive relief, but only to look at whether class
20    members seek uniform relief from a practice applicable to all of them.” Id. (noting that Rule
21    23(b)(2) requirements are met when “class members complain of a pattern or practice that is
22    generally applicable to the class as a whole”) (citing Walters, 145 F.3d at 1047).
23            Here, plaintiffs argue that the requirements of Rule 23(b)(2) are met because they seek
24    uniform injunctive relief and defendant’s actions and omissions in failing to adequately respond
25    to COVID-19 allegedly violate the rights of all putative class members and are generally
26    applicable to the class. (Doc. No. 10 at 9.) Defendant does not meaningfully oppose plaintiffs’
27    argument in this regard, beyond merely asserting without any elaboration that “[t]he key to the
28    /////
                                                        26
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 27 of 49

 1    (b)(2) class is the indivisible nature of the injunctive or declaratory remedy warranted.” (Doc.
 2    No. 16-1 at 19.)
 3           The court finds that plaintiffs have clearly satisfied the requirements of Rule 23(b)(2) and
 4    will provisionally certified the Proposed Class. See Parsons v. Ryan, 754 F.3d 657, 688–89 (9th
 5    Cir. 2014) (affirming certification under Rule 23(b)(2) where defendants had acted on grounds
 6    that apply generally to the proposed class and subclass of prisoners who were “allegedly exposed
 7    to a substantial risk of serious harm by a specified set of centralized [department of corrections]
 8    policies and practices of uniform and statewide application” that placed every prisoner in peril).
 9    The court will appoint plaintiffs Criswell, Johnson, Ibarra, and Camposeco as representatives of
10    the class. Pursuant to Rule 23(g), the court will also appoint the ACLU Foundation of Northern
11    California and the law firm Munger, Tolles & Olson as class counsel.
12    B.     Plaintiffs’ Motion for a Temporary Restraining Order
13           Below, the court will address whether plaintiffs have satisfied each of the requirements for
14    the issuance of the temporary restraining order which they seek.
15           1.      Likelihood of Success on the Merits
16           Plaintiffs contend that they are likely to succeed on the merits of all five claims asserted in
17    their complaint. (Doc. No. 11 at 21–29.) Defendant argues that plaintiffs are not likely to
18    succeed on the merits because: (1) plaintiffs failed to exhaust their administrative remedies, and
19    (2) plaintiffs cannot show deliberate indifference because defendant has implemented “reasonable
20    available measures.” (Doc. No. 15-1 at 18–25.) Defendant also emphasizes that “the evidence
21    presented [by plaintiffs] is largely outdated, and the requested measures are already in place as
22    the TCSD’s policies and processes have evolved in response to changing conditions in the
23    community and the facilities.” (Id. at 6.)
24                   a.      Exhaustion of Administrative Remedies
25           The Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e, provides that
26    “[n]o action shall be brought with respect to prison conditions under section 1983 of this title, or
27    any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
28    such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[T]hat
                                                         27
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 28 of 49

 1    language is ‘mandatory’: An inmate ‘shall’ bring ‘no action’ (or said more conversationally, may
 2    not bring any action) absent exhaustion of available administrative remedies.” Ross v. Blake, 136
 3    S. Ct. 1850, 1856 (2016) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)); Jones v. Bock, 549
 4    U.S. 199, 211 (2007) (“There is no question that exhaustion is mandatory under the PLRA.”).
 5            “Courts may not engraft an unwritten ‘special circumstances’ exception onto the PLRA’s
 6    exhaustion requirement. The only limit to § 1997e(a)’s mandate is the one baked into its text: An
 7    inmate need exhaust only such administrative remedies as are ‘available.’” Ross, 136 S. Ct. at
 8    1862. In Ross, the Supreme Court noted that there are “three kinds of circumstances in which an
 9    administrative remedy, although officially on the books, is not capable of use to obtain relief.”
10    Id. at 1859. Remedies are unavailable when: (1) the administrative procedure “operates as a
11    simple dead end—with officers unable or consistently unwilling to provide any relief to aggrieved
12    inmates”; (2) the “administrative scheme might be so opaque that it becomes, practically
13    speaking, incapable of use”; or (3) “prison administrators thwart inmates from taking advantage
14    of a grievance process through machination, misrepresentation, or intimidation.” Id. at 1859–60.
15            With regards to the third circumstance, the Supreme Court cited several circuit court
16    decisions addressing when administrative remedies were effectively rendered unavailable. Id. at
17    1890, n.3 (citing Davis v. Hernandez, 798 F.3d 290, 295 (5th Cir. 2015) (“Grievance procedures
18    are unavailable . . . if the correctional facility’s staff misled the inmate as to the existence or rules
19    of the grievance process so as to cause the inmate to fail to exhaust such process” (emphasis
20    deleted)); Schultz v. Pugh, 728 F.3d 619, 620 (7th Cir. 2013) (“A remedy is not available,
21    therefore, to a prisoner prevented by threats or other intimidation by prison personnel from
22    seeking an administrative remedy”); Pavey v. Conley, 663 F.3d 899, 906 (7th Cir. 2011) (“[I]f
23    prison officials misled [a prisoner] into thinking that . . . he had done all he needed to initiate the
24    grievance process,” then “[a]n administrative remedy is not ‘available’”); Tuckel v. Grover, 660
25    F.3d 1249, 1252–1253 (10th Cir. 2011) (“[W]hen a prison official inhibits an inmate from
26    utilizing an administrative process through threats or intimidation, that process can no longer be
27    said to be ‘available’”); Goebert v. Lee County, 510 F.3d 1312, 1323 (11th Cir. 2007) (If a prison
28    “play[s] hide-and-seek with administrative remedies,” then they are not “available.”)).
                                                          28
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 29 of 49

 1           The Ninth Circuit has also “recognized that the PLRA does not require exhaustion when
 2    circumstances render administrative remedies ‘effectively unavailable.’” Andres v. Marshall, 867
 3    F.3d 1076, 1078 (9th Cir. 2017) (quoting Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010));
 4    Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir. 2010) (holding that there is an “exception to the
 5    PLRA’s exhaustion requirement where a prison official renders administrative remedies
 6    effectively unavailable by improperly screening a prisoner’s grievances.”).
 7           In addition, the PLRA exhaustion requirement is an affirmative defense, and defendants
 8    bear the burden of raising and proving the absence of exhaustion. See Jones, 549 U.S. at 216
 9    (“[I]nmates are not required to specially plead or demonstrate exhaustion in their complaints.”).
10    “[A] defendant must first prove that there was an available administrative remedy and that the
11    prisoner did not exhaust that available remedy.” Williams v. Paramo, 775 F.3d 1182, 1191 (9th
12    Cir. 2015). If defendant does so, then the burden shifts to the plaintiff, “who must show that there
13    is something particular in his case that made the existing and generally available administrative
14    remedies effectively unavailable to him . . ..” Id.
15           Here, defendant argues that the evidence shows that plaintiffs failed to exhaust their
16    administrative remedies by submitting grievances as required by the grievance policy in the Jails.
17    (Doc. No. 15-1 at 19–20.) Though defendant has not specified which of plaintiffs’ claims he
18    contends have not been exhausted, his arguments pertain only to a purported failure by plaintiffs
19    to exhaust their claims that he actively interfered with their right to access the courts and counsel.
20           Defendant contends that the grievance log, which reflects 450 inmate grievances
21    submitted in 2020 on various issues, shows that grievance forms can in fact be obtained and
22    submitted. (Doc. No. 15-1 at 19–20.) The grievance log also shows that the Jails processed the
23    grievances submitted by the inmates who provided declarations in support of plaintiffs’ Motion.
24    (Id.) According to defendant, this evidence shows that grievance forms were generally available,
25    and thus plaintiffs and putative class members were not denied access to the Jails’ grievance
26    process. (Id.) In addition, defendant asserts that “[t]here is no reference in any of the inmate
27    declarations of an attempt to submit a grievance, or even requesting a grievance form, in
28    connection with access to counsel or the confidential visit policy.” (Doc. No. 15-1 at 20.)
                                                         29
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 30 of 49

 1    Similarly, with regards to the declarants who described incidents of retaliation, none of those
 2    declarations “establish any grievance, or attempt to grieve, perceived retaliation.” (Id.) For
 3    example, despite the declarations of inmates Alford, Escobar, and Ibarra in which they aver that
 4    they were questioned about their visits with the ACLU investigator, none of them submitted a
 5    grievance about those incidents. (Id.)
 6           In reply, plaintiffs argue that because of defendant’s interference and the threats and
 7    intimidation by TCSD deputies, administrative remedies were effectively rendered unavailable to
 8    them. (Doc. No. 18 at 8–9.) In particular, plaintiffs urge the court to conclude that the
 9    administrative exhaustion requirement does not preclude their claims here because the inmates’
10    requests for grievance forms were denied. (Id.) Although Lieutenant Jones declares that inmates
11    are not required to provide a reason in order to receive a grievance form, and that “[d]eputies are
12    not to ‘screen’ grievances before providing the form,” that prohibition on screening by deputies is
13    not stated in the TCSD’s grievance policy. (Doc. No. 15-3 at ¶ 5, Ex. A.) The policy does state,
14    however, that “[g]rievances will not be accepted if they are challenging the rules and policies
15    themselves.” (Id.) This provision could fairly be interpreted as authorizing a deputy to refuse to
16    “accept” a grievance form and/or refuse to provide an inmate with a grievance form where the
17    intended grievance stated by the inmate could be construed as “challenging [the Jails’] rules and
18    policies.” Indeed, several inmates have submitted declarations attesting to their unsuccessful
19    attempts to pursue their administrative remedies with respect to the claims presented in this
20    action. (See Doc. Nos. 11-22 at ¶¶ 5–6; 11-16 at ¶¶ 8–10; 11-9 at ¶¶ 8, 9, 16.) For example,
21    inmate Alford declares that he attempted several times to submit an inmate grievance about the
22    retaliation he faced after speaking with ACLU attorneys (he was moved to a high security-
23    classification), but deputies refused to give him a grievance form after he explained why he
24    wanted it. (Doc. No. 11-9 at ¶ 8.)
25           Defendant presents no evidence to refute the version of events that these inmates have
26    described in considerable detail in their sworn declarations which are before the court.
27            On this record, the court concludes that the circumstances here—namely the deputies’
28    refusal to consistently provide grievance forms without screening the grievances and the deputies’
                                                        30
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 31 of 49

 1    intimidation of inmates who spoke with the ACLU—have likely rendered administrative
 2    remedies “effectively unavailable.” Accordingly, to the extent defendant asserts the affirmative
 3    defense of failure to exhaust administrative remedies, plaintiffs have demonstrated that they are
 4    likely to succeed in showing that those remedies were effectively unavailable to them.
 5                   b.     Deliberate Indifference to Serious Medical Needs in Violation of the
 6                          Fourteenth Amendment (Claim 1)
 7           Because plaintiffs challenge the conditions of their confinement in the Jails for pre-trial
 8    detainees, their first deliberate indifference claim “arises under the Fourteenth Amendment’s Due
 9    Process Clause, rather than under the Eighth Amendment’s Cruel and Unusual Punishment
10    Clause.” See Gordon v. County of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018). To succeed on
11    their Fourteenth Amendment claim, plaintiffs will have to prove objective deliberate indifference.
12    Gordon, 888 F.3d at 1124–25 (holding that “claims or violations of the right to adequate medical
13    care brought by pretrial detainees against individual defendants under the Fourteenth Amendment
14    must be evaluated under an objective deliberate indifference standard”).
15           To satisfy this objective deliberate indifference standard, plaintiff must prove that:
16                   (i) the defendant made an intentional decision with respect to the
                     conditions under which the plaintiff was confined; (ii) those
17                   conditions put the plaintiff at substantial risk of suffering serious
                     harm; (iii) the defendant did not take reasonable available measures
18                   to abate that risk, even though a reasonable official in the
                     circumstances would have appreciated the high degree of risk
19                   involved—making the consequences of the defendant’s conduct
                     obvious; and (iv) by not taking such measures, the defendant caused
20                   the plaintiff's injuries.

21    Id. at 1125. As to the third element, the plaintiff must “prove more than negligence but less than
22    subjective intent—something akin to reckless disregard.” Id.
23           Plaintiffs contend that they are likely to succeed on the merits of their Fourteenth
24    Amendment deliberate indifference claim because defendant has made conscious decisions not to
25    implement responsive policies to address COVID-19 despite his awareness of the ongoing risks
26    and threats posed to them by COVID-19. (Doc. No. 11 at 22–27.) Plaintiffs assert that they are
27    likely to prove defendant knew of the risks of COVID-19 because those risks are obvious to local
28    officials in light of Governor Newsom’s declaration of a state of emergency and in particular, the
                                                        31
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 32 of 49

 1    July 1, 2020 letter from the presiding judge of the Tulare County Superior Court requesting that
 2    defendant immediately implement testing of all inmates in the county jail facilities. (Id. at 22–
 3    23.) In addition, plaintiffs argue that defendant has shown a reckless disregard for the safety of
 4    the incarcerated people in the Jails by failing to take reasonable available measures with regards
 5    to testing and social distancing as recommended by the CDC. (Id. at 24.) As evidence of
 6    defendant’s objective deliberate indifference, plaintiffs emphasize defendant’s failure to
 7    propagate a clear written policy to implement precautions and his intentional decision to transfer
 8    people to more crowded settings without any testing protocols in place at the Jails. (Id.)
 9           Plaintiffs do not contend that they have a constitutional right to be tested for COVID-19.
10    (Hr’g Tr. at 15–16.) Rather, plaintiffs assert that “[i]t is well-established that exposing non-
11    infected incarcerated people to contagious individuals in itself constitutes deliberate
12    indifference.” (Doc. No. 11 at 26.)14 Therefore, plaintiffs contend that defendant’s failure to
13    adequately protect them and class members from exposure to COVID-19 constitutes deliberate
14    indifference. (Doc. No. 11 at 24.) Essentially, plaintiffs assert that the Constitution requires
15    defendant to take reasonable available measures to protect the incarcerated people in his care
16    from the risk of contracting COVID-19, and because of the nature of this highly infectious,
17    potentially-deadly disease and its mechanism for transmission, universal testing and social
18
      14
19        See Duvall v. Dallas Cty., Tex., 631 F.3d 203, 208–209 (5th Cir. 2011) (affirming a jury’s
      finding of deliberate indifference to a MRSA outbreak where jury heard evidence “that the
20    Sheriff and other jail officials had long known of the extensive MRSA problem yet had continued
      to house inmates in the face of the inadequately controlled staph contamination,” and “that it was
21    feasible to control the outbreak through tracking, isolation, and improved hygiene practices, but
22    that the County was not willing to take the necessary steps or spend the money to do so”); Lareau
      v. Manson, 651 F.2d 96, 109, 111 (2d Cir. 1981) (affirming a district court’s order requiring
23    defendant correctional center to institute “screening procedures to identify and isolate new
      inmates who may have a ‘communicable disease,’” and directing that upon remand, defendants be
24    ordered to not introduce any new inmate into general population without first being examined,
      including “such tests as are necessary in the opinion of the physician to identify and isolate those
25    who have communicable diseases”); Morales Feliciano v. Rossello Gonzalez, 13 F. Supp. 2d 151,
26    208–09 (D.P.R. 1998) (finding deliberate indifference where the defendant correctional officers
      “neglected to fully screen incoming inmates for infectious diseases such as tuberculosis” and “the
27    inability of [defendants’] health care personnel to properly isolate cases of active tuberculosis
      inflicts cruel and unusual punishment on particular individuals at present, endangers their health
28    in the future and threatens the health of all the members of the class”).
                                                         32
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 33 of 49

 1    distancing are not just reasonable available measures, they are critically important to abate the
 2    risk of contracting COVID-19 in the Jails. (Hr’g Tr. at 32–34.) According to plaintiffs, without
 3    testing, there is no way to know which people are infected and thus no way to isolate infected
 4    individuals from the rest of the incarcerated population. Similarly, social distancing is recognized
 5    by the CDC as the “cornerstone” of prevention efforts because of the manner in which this
 6    disease spreads—via airborne droplets released by infected individuals in close proximity. (See
 7    id. at 34; Doc. No. 11-2 at ¶ 7.)15 Plaintiffs emphasize that both common sense and science
 8    dictates that if you do not know who is infected and you are not able to distance from others,
 9    COVID-19—once present—will spread. Thus, plaintiffs argue, they are likely to succeed in
10    showing that defendant’s failure to implement an effective testing plan and social distancing
11    policy constitutes deliberate indifference to the known and obvious risks of the spread of COVID-
12    19 in the Jails. (Doc. No. 11 at 24.)
13           In opposition, defendant essentially argues that because he has consulted local public
14    health officials and CDC guidance in deciding to now take some precautionary measures (such as
15    providing masks and soap to inmates), those actions he has taken contradict a finding of
16    deliberate indifference. (Doc. No. 15-1 at 22.) Defendant also generally and repeatedly takes the
17    position that the court should defer to his judgment as sheriff. (Id.)
18           The court is not persuaded by defendant’s argument, in large part because he has
19    completely failed to address in response to the pending motion how social distancing and testing
20    are not reasonable and available here, especially in light of the CDC Guidelines recommending
21    that testing and social distancing measures be taken in correctional facilities to abate the risks of
22    COVID-19. Thus, the court finds that plaintiffs have shown a likelihood of success on the merits
23

24    15
         The CDC Guidelines, as of August 26, 2020, state: “Although social distancing is challenging
      to practice in correctional and detention environments, it is a cornerstone of reducing
25    transmission of respiratory diseases such as COVID-19. People who have been infected with
26    SARS-CoV-2 but do not have symptoms can still spread the infection, making social distancing
      even more important.” See Interim Guidance on Management of Coronavirus Disease 2019
27    (COVID-19) in Correctional and Detention Facilities, available at https://www.cdc.gov/coronavir
      us/2019-ncov/community/correction-detention/guidance-correctional-detention.html (last updated
28    July 22, 2020).
                                                       33
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 34 of 49

 1    of their deliberate indifference claim. See Cameron v. Bouchard, No. 20-cv-10949, 2020 WL
 2    1929876, at *2 (E.D. Mich. Apr. 17, 2020), modified on reconsideration, No. 20-cv-10949, 2020
 3    WL 1952836 (E.D. Mich. Apr. 23, 2020) (“The Court finds that Plaintiffs are likely to succeed on
 4    the merits of their claim alleging that jail conditions violate their Eighth and Fourteenth
 5    Amendment rights. Plaintiffs’ allegations reflect that Oakland County has not imposed even the
 6    most basic safety measures recommended by health experts, the Centers for Disease Control and
 7    Prevention, and Michigan’s Governor to reduce the spread of COVID-19 in detention facilities.
 8    It cannot be disputed that COVID-19 poses a serious health risk to Plaintiffs and the putative
 9    class.”).
10                   c.      Deliberate Indifference to Serious Medical Needs in Violation of the Eighth
11                           Amendment (Claim 2)
12            Because plaintiffs challenge the conditions of confinement in the Jails for convicted
13    prisoners, their second deliberate indifference claim arises under the Eighth Amendment. See
14    Estelle v. Gamble, 429 U.S. 97, 104 (1976) (holding that prison officials’ “deliberate indifference
15    to serious medical needs of prisoners” violates the Cruel and Unusual Punishment Clause of the
16    Eighth Amendment); see also Helling v. McKinney, 509 U.S. 25, 29–30 (1993) (“[T]he Eighth
17    Amendment applies to conditions of confinement that are not formally imposed as a sentence for
18    a crime.”). The Eighth Amendment “requires that inmates be furnished with the basic human
19    needs, one of which is ‘reasonable safety,’” and “hold[ing] convicted criminals in unsafe
20    conditions” constitutes cruel and unusual punishment. Id. at 33 (upholding a prisoner’s Eighth
21    Amendment claim that he faced possible future harm from exposure to environmental tobacco
22    smoke).
23            Unlike deliberate indifference claims under the Fourteenth Amendment, Eighth
24    Amendment deliberate indifference claims require a showing of both objective and subjective
25    indifference. See Helling, 509 U.S. at 35–36 (affirming remand to district court to provide
26    plaintiff with an opportunity to satisfy “both the subjective and objective elements necessary to
27    prove an Eighth Amendment violation”). As to the objective component, courts “assess whether
28    society considers the risk that the prisoner complains of to be so grave that it violates
                                                         34
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 35 of 49

 1    contemporary standards of decency to expose anyone unwillingly to such a risk. In other words,
 2    the prisoner must show that the risk of which he complains is not one that today’s society chooses
 3    to tolerate.” Id. at 36. As to the subjective component, the prisoner must show that a prison
 4    official has a “sufficiently culpable state of mind,” which is one of deliberate indifference to the
 5    prisoner’s health or safety. Farmer v. Brennan, 511 U.S. 825, 847 (1994). “[A] prison official
 6    cannot be found liable under the Eighth Amendment for denying an inmate humane conditions of
 7    confinement unless the official knows of and disregards an excessive risk to inmate health or
 8    safety; the official must both be aware of facts from which the inference could be drawn that a
 9    substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.
10           Where a prisoner asserting a deliberate indifference claim seeks an injunction, “[i]f the
11    court finds the Eighth Amendment’s subjective and objective requirements satisfied, it may
12    grant appropriate injunctive relief. Id. at 846–47. In Farmer, the Supreme Court noted that “a
13    district court should approach issuance of injunctive orders with the usual caution, and may, for
14    example, exercise its discretion if appropriate by giving prison officials time to rectify the
15    situation before issuing an injunction. Id. Though in Helling, the Supreme Court clarified that
16                   [i]t would be odd to deny an injunction to inmates who plainly
                     proved an unsafe, life-threatening condition in their prison on the
17                   ground that nothing yet had happened to them. The Courts of
                     Appeals have plainly recognized that a remedy for unsafe conditions
18                   need not await a tragic event. . . . We thus reject petitioners’ central
                     thesis that only deliberate indifference to current serious health
19                   problems of inmates is actionable under the Eighth Amendment.
20    509 U.S. at 33–34.
21           Here, plaintiffs contend that they are likely to succeed on the merits of their Eighth
22    Amendment deliberate indifference claim for the same reasons described above with respect to
23    their Fourteenth Amendment claim. The court will not repeat those arguments here. As to the
24    subjective component, plaintiffs contend that defendant’s culpable state of mind is evidenced by
25    his refusal to implement an effective testing plan, which “all but guarantees that incarcerated
26    people will continue to be exposed to a potentially-deadly disease, without knowledge or
27    recourse.” (Doc. No. 11 at 26.) At the hearing on the pending Motion, plaintiffs’ counsel also
28    argued that defendant’s culpable state of mind is shown by: (1) his refusal to conduct testing on
                                                         35
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 36 of 49

 1    any inmate outside of the two units that had identified outbreaks of the virus despite the fact that
 2    the testing of those two units yielded alarmingly high positivity rates; and (2) his intentional
 3    decision to transfer inmates from the Mail Jail to the other two active facilities without first
 4    conducting any testing of those inmates to reduce the risk of spreading the virus. (Hr’g Tr. at 3–
 5    5.)
 6            Defendant counters with the same unpersuasive arguments that the court rejected above—
 7    that he has consulted local public health officials and followed CDC guidance in taking some
 8    precautionary measures and that the court should simply defer to his judgment as to the adequacy
 9    of those measures. The court further notes that to the extent defendant is relying on TCSD’s
10    “current” policies, the court is mindful of the timing of the adoption of those policies, shortly
11    after the filing of this lawsuit. For example, although not challenged in plaintiffs’ pending
12    Motion, it is undisputed that defendant actually prohibited the use of masks by inmates and
13    limited their supplies of soap for several months after the pandemic began, despite issuance of
14    CDC guidance to the contrary. Indeed, TCSD did not implement a policy allowing and providing
15    masks and more soap to inmates until the day after plaintiffs filed their complaint in this action.
16    Moreover, despite the fact that at least over five months have passed since the pandemic began,
17    and nearly a month has passed since the supposed implementation of TCSD’s masking policy,
18    defendant has still not memorialized that policy (or any others in response to the virus) in writing.
19    In the court’s view, this record does not support defendant’s argument that because he is currently
20    taking some precautions, he necessarily lacked the culpable state a mind sufficient for a finding of
21    subjective deliberate indifference.
22            Accordingly, the court concludes that plaintiffs are likely to succeed on their deliberate
23    indifference claim under the Eighth Amendment as well.
24    /////
25    /////
26    /////
27    /////
28    /////
                                                         36
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 37 of 49

 1                   d.      Active Interference with Right to Petition The Government and Access
 2                           Courts in Violation of the First and Fourteenth Amendments (Claim 3)
 3           Prisoners have a constitutional right of access to the courts.16 Lewis v. Casey, 518 U.S.
 4    343, 350 (1996) (“The right that Bounds acknowledged was the (already well-established) right of
 5    access to the courts.”); Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part on other
 6    grounds by Lewis, 518 U.S. at 354 (“It is now established beyond doubt that prisoners have a
 7    constitutional right of access to the courts.”); Smith v. Ogbuehi, 38 Cal. App. 5th 453, 465 (2019),
 8    reh’g denied (Aug. 28, 2019) (“Access to the courts is ‘a right guaranteed to all persons by the
 9    federal and state Constitutions.’”) (quoting Jersey v. John Muir Med. Ctr., 97 Cal. App. 4th 814,
10    821 (2002)). In addition, California state prisoners specifically have a statutory right under the
11    California Penal Code “[t]o initiate civil actions” as plaintiffs. Cal. Penal Code § 2601(d). The
12    California Courts of Appeal have interpreted that statute “to include within its scope the right to
13    be afforded meaningful access to the courts to prosecute those civil actions.” Apollo v. Gyaami,
14    167 Cal. App. 4th 1468, 1483 (2008).
15           “A prisoner’s right to meaningful access to the courts, along with his broader right to
16    petition the government for a redress of his grievances under the First Amendment, precludes
17    prison authorities from penalizing a prisoner for exercising those rights.” Bradley v. Hall, 64
18    F.3d 1276, 1279 (9th Cir. 1995) overruled on other grounds by Shaw v. Murphy, 532 U.S. 223,
19    230 n.2 (2001). “Prisoners have a right under the First and Fourteenth Amendments to litigate
20    claims challenging their sentences or the conditions of their confinement to conclusion without
21    active interference by prison officials.” Silva v. Di Vittorio, 658 F.3d 1090, 1103 (9th Cir. 2011),
22    overruled on other grounds by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015). The
23    Ninth Circuit has specifically recognized that the right to access the courts includes contact
24    visitation with counsel. Ching v. Lewis, 895 F.2d 608, 610 (9th Cir. 1990) (holding that the
25    16
          The Supreme Court has noted that the constitutional basis for the right of access to the courts
26    is somewhat unsettled, as shown by its decisions grounding the right in various provisions of the
      U.S. Constitution, including: the Article IV Privileges and Immunities Clause, the First
27    Amendment Petition Clause, the Fifth Amendment Due Process Clause, and the Fourteenth
      Amendment Due Process and Equal Protection Clauses. Christopher v. Harbury, 536 U.S. 403,
28    415 n.12 (2002) (citing cases).
                                                       37
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 38 of 49

 1    prison’s “apparently arbitrary policy of denying a prisoner contact visits with his attorney
 2    prohibits effective attorney-client communication and unnecessarily abridges the prisoner’s right
 3    to meaningful access to the courts”).
 4           “Any infringement on prisoners’ constitutional rights must be reasonably related to
 5    legitimate penological interests.” Casey v. Lewis, 4 F.3d 1516, 1520 (9th Cir. 1993) (citing
 6    Turner v. Safley, 482 U.S. 78, 89 (1987).
 7           Here, plaintiffs argue that defendant has actively interfered with their right to access to the
 8    courts in two ways. First, plaintiffs contend that defendant’s arbitrarily restrictive legal visitation
 9    policy was implemented with the intent to frustrate plaintiffs’ efforts to meet confidentially with
10    counsel regarding their conditions of confinement in the Jails. (Doc. No. 11 at 28.) Second,
11    plaintiffs point to their evidence of multiple incidents of intimidation and retaliation by
12    defendant’s deputies to show that defendant engaged in systematic intimidation and retaliation to
13    discourage incarcerated people in the Jails from attempting to access counsel and the courts. (Id.)
14           Defendant does not address plaintiffs’ likelihood of success on the merits of their right-to-
15    access claim under the First and Fourteenth Amendment, beyond his assertion that plaintiffs have
16    failed to exhaust their administrative remedies as to these claims. The court has addressed and
17    rejected defendant’s arguments in this regard above.
18           The court concludes that plaintiffs have shown a likelihood of success on the merits of
19    their right-to-access claim under the First and Fourteenth Amendments because plaintiffs have
20    presented ample evidence showing that defendant interfered with inmates’ access to counsel and
21    the courts.
22                   e.      Active Interference with Right to Access Assistance of Counsel for Defense
23                           Against Criminal Charges in Violation of Sixth Amendment (Claim 4)
24           “The Sixth Amendment provides that ‘[i]n all criminal prosecutions, the accused shall
25    enjoy the right . . . to have the Assistance of Counsel for his defence.’” Texas v. Cobb, 532 U.S.
26    162, 166 (2001) (quoting U.S. Const. amend. VI). “The right to the assistance of counsel
27    guaranteed by the Sixth and Fourteenth Amendments is indispensable to the fair administration of
28    our adversarial system of criminal justice.” Maine v. Moulton, 474 U.S. 159, 168 (1985). “[T]o
                                                         38
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 39 of 49

 1    deprive a person of counsel during the period prior to trial may be more damaging than denial of
 2    counsel during the trial itself.” Id. at 170; see also United States v. Helmandollar, 852 F.2d 498,
 3    501 (9th Cir. 1988). “[I]n the context of the right to counsel, unreasonable interference with the
 4    accused person’s ability to consult counsel is itself an impairment of the right.” Benjamin v.
 5    Fraser, 264 F.3d 175, 185 (2d Cir. 2001).
 6            Plaintiffs argue that they are likely to succeed on the merits of their Sixth Amendment
 7    claim because the legal visitation policy that defendant has implemented is “so overbroad as to
 8    infringe on at least some class members’ right to counsel in their criminal cases.” (Doc. No. 11 at
 9    28.) To support their claim, plaintiffs cite to the declaration of local criminal defense attorney
10    Annie Davidian. Id. In her declaration, attorney Davidian states that since implementation of the
11    new restrictive policy, she is “unable to meet with incarcerated people or people to whom [she is]
12    appointed before their arraignment.” (Doc. No. 11-8 at ¶¶ 7–8.) In particular, on June 19, 2020,
13    she attempted to schedule a legal visit with a criminal defendant and was unable to do so due to
14    defendant’s policy. (Id. at ¶ 9.) Attorney Davidian also explained that before the pandemic
15    began in March 2020, she regularly had legal visits with incarcerated people in the Jails—even
16    before she was their attorney of record—including confidential visits with prospective clients.
17    (Id. at ¶¶ 2–4.) Since implementation of the new visitation policy, attorney Davidian declares that
18    she has “not been able to visit a single incarcerated client” and has “gone from meeting with
19    approximately half a dozen clients a week to none.” (Id. at ¶ 11.) In addition, the policy requires
20    that incarcerated people fill out a form and identify their attorney of record, but jail staff does not
21    inform them what the purpose of the form is or why they are being asked to complete and sign the
22    form, which has led to delays in access to counsel and difficulties in communicating with clients
23    who are unaware of this new requirement or are hesitant to sign forms without explanation. (Id.
24    at ¶ 10.)
25            Defendant does not present any argument responding to plaintiffs’ Motion as it relates to
26    their Sixth Amendment claim.
27            The court concludes again that plaintiffs have shown a likelihood of success on the merits
28    of their Sixth Amendment claim. Plaintiffs have submitted evidence that defendant’s new policy
                                                         39
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 40 of 49

 1    with respect to legal visits, as implemented, has prevented inmates from meeting with their
 2    criminal defense counsel. (Doc. No. 11-8.) Defendant has presented no evidence to refute
 3    plaintiff’s evidence but instead has merely asserted that the new visitation policy was
 4    unintentionally restrictive and is being revised so as to not limit such visits to attorneys of record.
 5    (Doc. No. 15-5.) Yet, it remains to be seen what the purported revised policy actually is since
 6    defendant has not provided the court with a copy of it, and it remains unclear what steps, if any,
 7    defendant is taking to address the impacts that TCSD’s restrictive new policy has already had.17
 8                    f.      Interference by Threat, Intimidation, or Coercion with Exercise of Rights
 9                            Secured by Law in Violation of California’s Bane Act (Claim 5)
10            The Bane Act protects against interference “by threat, intimidation, or coercion” or an
11    attempt to do the same “with the exercise or enjoyment by any individual or individuals of rights
12    secured by the Constitution or laws of the United States, or of the rights secured by the
13    Constitution or laws of this state.” Cal. Civ. Code § 52.1(a). The Bane Act “does not extend to
14    all ordinary tort actions because its provisions are limited to threats, intimidation, or coercion that
15    interferes with a constitutional or statutory right.” Venegas v. County of Los Angeles, 32 Cal. 4th
16    820, 843 (2004).
17            Plaintiffs assert that they are likely to succeed on their Bane Act claim because defendant
18    interfered with their constitutional rights “through his restrictive visitation policy and a systematic
19    practice of intimidation and retaliation.” (Doc. No. 11 at 29.) Plaintiffs contend that because
20    they are likely to succeed on the merits of their claims under the First, Sixth, and Fourteenth
21    Amendments, they are also likely to succeed on their derivative Bane Act claim. (Id.) In
22    addition, plaintiffs argue that defendant interfered with their statutory right “to initiate civil
23    actions” as plaintiffs under California law, which includes “the right to be afforded meaningful
24    access to the courts to prosecute those civil actions.” (Doc. No. 11 at 28) (citing Cal. Pen. Code
25    § 2601(d)) (quoting Smith v. Ogbuehi, 38 Cal. App. 5th 453, 465 (2019)).
26    17
         As to this issue, as has been the case with many others involved in this case, defendant has
27    simply not been forthcoming at this stage of the litigation. Thus, defendant does not
      acknowledge that the new visitation policy has had any impact on inmate visitation other than a
28    temporary 1–2 day delay in such visits when the new policy was launched.
                                                        40
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 41 of 49

 1           In the opposition to the pending Motion, defendant does not present any argument
 2    addressing plaintiffs’ Bane Act claim.
 3           As noted above, the court has found the declarations from several inmates to be
 4    compelling evidence that defendant has interfered, or at least attempted to interfere, by threat and
 5    intimidation with the exercise of their constitutional rights and state statutory rights. (See Doc.
 6    Nos. 11-14 at ¶¶ 5–6; 11-20 at ¶¶ 8–9; 11-22 at ¶¶ 5–6; 11-16 at ¶¶ 8–10; 11-9 at ¶¶ 8, 9, 16.)
 7    Moreover, because the court has already concluded that plaintiffs are likely to succeed on the
 8    merits of their claims brought under the First, Sixth, and Fourteenth Amendments, the court
 9    agrees that plaintiffs have also shown a likelihood of success on the merits of their Bane Act
10    claim, which is derivative to an extent from those claims.
11           2.      Irreparable Harm
12           Having found that plaintiffs have shown a likelihood of success on the merits of their
13    claims, the court now turns to the likelihood that they will suffer irreparable harm in the absence
14    of the granting of preliminary injunctive relief. The risk of irreparable harm must be “likely, not
15    just possible.” All. for the Wild Rockies, 632 F.3d at 1131. “Speculative injury does not
16    constitute irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean
17    Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).
18           Several courts have found that the risk to incarcerated people of contracting COVID-19 is
19    not speculative and constitutes a risk of irreparable harm, even where there are few confirmed
20    COVID-19 cases at their institution of confinement. See Kaur v. U.S. Dep’t of Homeland Sec.,
21    No. 2:20-cv-03172-ODW-MRWx, 2020 WL 1939386, at *3 (C.D. Cal. Apr. 22, 2020) (rejecting
22    the argument that the petitioner’s “alleged harm is merely speculative because Respondents have
23    implemented precautions at Adelanto and there are currently no COVID-19 cases identified
24    there” as “missing the point”); Perez v. Wolf, 445 F. Supp. 3d 275, 293 (N.D. Cal. Apr. 14, 2020)
25    (“COVID-19 is a highly contagious and novel coronavirus. The mere fact that no cases have
26    been reported in the Aurora Facility is irrelevant—it is not a matter of if COVID-19 will enter the
27    facility, but when it will be detected there.”) (internal citation omitted); Banks v. Booth, No. 20-
28    cv-849-CKK, 2020 WL 3303006, at *16 (D.D.C. June 18, 2020), appeal docketed, No. 20-5216
                                                         41
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 42 of 49

 1    (D.C. Cir. July 22, 2020) (“The Court concludes that Plaintiffs’ risk of contracting COVID-19
 2    and the resulting complications, including the possibility of death, is the prototypical irreparable
 3    harm.”) (citing Harris v. Bd. of Supervisors, L.A. Cty., 366 F.3d 754, 766 (9th Cir. 2004) (finding
 4    irreparable harm from pain, infection, and possible death due to delayed treatment from the
 5    reduction of hospital beds)).
 6            In addition, “[i]t is well established that the deprivation of constitutional rights
 7    ‘unquestionably constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th
 8    Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); see also Basank v. Decker, No.
 9    20-cv-2518-AT, 2020 WL 1481503, at *6 (S.D.N.Y. Mar. 26, 2020) (finding that “[t]he risk of
10    contracting COVID-19 in tightly-confined spaces, especially jails, is now exceedingly obvious”
11    and concluding that “[p]etitioners face irreparable injury—to their constitutional rights and to
12    their health”).
13            As described above, plaintiffs have shown a likelihood of success on the merits of their
14    constitutional claims, which involve both the risks associated with contracting COVID-19 and the
15    deprivation of their constitutional right to access the courts and counsel. Plaintiffs contend that
16    “[t]he risk to [their] health undeniably rises to the level of irreparable harm.” (Doc. No. 11 at 31.)
17    Similar to the arguments that have been rejected by courts in the above-referenced decisions,
18    defendant here argues that plaintiffs have not shown irreparable harm because “[t]he measures
19    already taken and being taken by Defendants [sic] has ensured that there has not been a single
20    inmate death in the jails,” “there has not been a single hospitalization for COVID-19 or flu-like
21    symptoms,” and “[o]ngoing efforts have further reduced the potential for contamination.” (Doc.
22    No. 15-1 at 26.) But as one district court recently explained in determining that “a significant risk
23    of probable irreparable harm” had been shown:
24
                        The fact that plaintiffs are exposed to some risk of contracting
25                      COVID-19, however small, is probably not sufficient to prove
                        irreparable harm, even though they are more vulnerable. For
26                      example, if plaintiffs were released, they would still suffer some risk
                        of exposure in the community. However, the plaintiffs who are
27                      confined are not only confined in close quarters, but some inmates in
                        the Jail have already contracted COVID-19. [citation] (defendant’s
28                      declaration that at least ten inmates have tested positive for COVID-

                                                           42
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 43 of 49

 1                   19). Although defendant argues that the decreasing number of
                     confirmed COVID-19 cases in the Jail indicate that plaintiffs do not
 2                   have a risk of irreparable harm, defendant does not deny that some
                     inmates are still in isolation after contracting COVID-19 in the Jail,
 3                   and asymptomatic staff and new inmates present an ongoing
                     possibility of additional sources of infection. The Jail is taking the
 4                   preventative measures it is currently taking because of the real risk
                     of COVID-19 exposure to inmates.
 5

 6    Carranza v. Reams, No. 20-cv-00977-PAB, 2020 WL 2320174, at *11 (D. Colo. May 11, 2020).

 7           This court concludes that plaintiffs have shown a likelihood that they will suffer

 8    irreparable harm in the absence of the requested injunctive relief.

 9           3.      Balance of the Equities / Public Interest

10           Courts “must balance the competing claims of injury and must consider the effect on each

11    party of the granting or withholding of the requested relief,” and “should pay particular regard for

12    the public consequences in employing the extraordinary remedy of injunction.” Winter v. Nat.

13    Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “In assessing whether the plaintiffs have met this

14    burden, the district court has a duty to balance the interests of all parties and weigh the damage to

15    each.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009) (internal quotation marks

16    and alteration omitted). “Where the government is a party to a case in which a preliminary

17    injunction is sought, the balance of the equities and public interest factors merge.” Padilla v.

18    Immigration & Customs Enf’t, 953 F.3d 1134, 1141 (9th Cir. 2020) (citing Drakes Bay Oyster

19    Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014)). “Generally, public interest concerns are

20    implicated when a constitutional right has been violated, because all citizens have a stake in

21    upholding the Constitution.” Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005).

22           Here, plaintiffs contend that the balance of equities tips in their favor because “defendant

23    has no interest in maintaining unconstitutional conditions . . . or in unlawfully interfering with

24    plaintiffs’ right to access the courts.” (Doc. No. 11 at 31.) In addition, plaintiffs argue that

25    consideration of the public interest weighs in their favor because “it is always in the public

26    interest to prevent the violation of a party’s constitutional rights,” and preventing a COVID-19

27    outbreak in the Jails benefits the public by preventing further spread of the virus in the

28    community and burden on local healthcare facilities. (Id. at 32) (quoting Melendres v. Arpaio,
                                                         43
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 44 of 49

 1    695 F.3d 990, 1002 (9th Cir. 2012)).
 2           Defendant argues that plaintiffs understate his interests, which include “the orderly
 3    administration of the jails, the management of public resources, and in maintaining public and
 4    institutional security and safety.” (Doc. No. 15-1 at 26.) But defendant stops short of arguing
 5    that these interests outweigh the interests of plaintiffs and the public, particularly with regards to
 6    public health. See Banks, 2020 WL 3303006, at *16 (concluding that an injunction that “lessens
 7    the risk that Plaintiffs will contract COVID-19 is in the public interest because it supports public
 8    health,” and “ordering Defendants to take precautions to lower the risk of infections for Plaintiffs
 9    also benefits the public”). In addition, the court is mindful of the Supreme Court’s guidance that
10    “[c]ourts may not allow constitutional violations to continue simply because a remedy would
11    involve intrusion into the realm of prison administration.” Brown v. Plata, 563 U.S. 493, 511
12    (2011).18
13           Ultimately, the court finds defendant’s arguments in opposition to the pending motion to
14    be both perfunctory and unpersuasive. Notably, several district courts across the country have
15    recently rejected similar arguments advanced by defendants in cases like this one. See, e.g.,
16    Banks, 2020 WL 3303006, at *16 (granting injunctive relief and citing decisions by “other courts
17    [that] have also found that the balance of equities favors injunctive relief to ensure that inmates
18    are adequately protected from the threat of COVID-19”); Carranza, 2020 WL 2320174, at *11
19

20    18
         The court is also mindful that jail administrators are entitled to deference “when there is
      evidence that the challenged medical decision was made pursuant to” a “policy or practice [that]
21    addresses bona fide safety and security concerns.” Chess v. Dovey, 790 F.3d 961, 974 (9th Cir.
22    2015). However, “in deciding whether there has been deliberate indifference to an inmate’s
      serious medical needs,” the court “need not defer to the judgment of prison doctors or
23    administrators.” (Id.) (quoting Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014)); see
      also Mendiola–Martinez v. Arpaio, 836 F.3d 1239, 1254 (9th Cir. 2016) (“[D]eliberate
24    indifference ‘can typically be established or disproved without the necessity of balancing
      competing institutional concerns for the safety of prison staff or other inmates.’”) (quoting
25    Whitley v. Albers, 475 U.S. 312, 320 (1986)); Shorter v. Baca, 895 F.3d 1176, 1187 (9th Cir.
26    2018) (holding that prison officials are not entitled to deference for conditions of confinement
      when motivated only by “a concern about overcrowding and understaffing in the facility”). Here,
27    unfortunately, defendant has simply declined to come forward with evidence even defining TCSD
      policies or practices with any degree of specificity, let alone with evidence linking those policies
28    and practices to bona fide safety and security concerns.
                                                          44
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 45 of 49

 1    (finding that the “high risk of serious illness or death if [plaintiffs] contract COVID-19 while in
 2    the Weld County Jail [] outweighs the harms identified by the defendant, which include
 3    maintaining control over the Jail without Court supervision and the costs of complying with
 4    plaintiffs’ proposed preliminary injunction”); Mays v. Dart, No. 20-cv-2134, 2020 WL 1812381,
 5    at *13 (N.D. Ill. Apr. 9, 2020) (rejecting the sheriff’s arguments that “an injunction requiring him
 6    to implement additional health and protective measures would be disruptive to his ongoing efforts
 7    to address the spread of coronavirus in the Jail” and “that the court should defer to the Jail’s
 8    practices and its execution of policies that preserve internal order, discipline, and security in the
 9    facility”); Ahlman v. Barnes, 445 F. Supp. 3d 671, 694 (C.D. Cal. May 26, 2020) (“mandating
10    compliance with the CDC Guidelines in the Jail serves the public interest”).
11           The court concludes that plaintiffs have satisfied their burden to show that the balance of
12    the equities and public interest weighs in their favor. Accordingly, the court will grant plaintiffs’
13    Motion, in part, and issue a temporary restraining order that provides some of the injunctive relief
14    that plaintiffs have requested. However, the court does not find that the evidentiary record before
15    it is sufficiently developed to support an injunction requiring defendant to immediately test all
16    inmates and staff in the Jails for COVID-19 at this time. Instead, the court finds it prudent at this
17    point to instead require defendant to develop written policies on key COVID-19 related issues, as
18    detailed below, and will order temporary injunctive relief accordingly. See Carranza, 2020 WL
19    2320174, at *15 (granting a preliminary injunction and ordering the defendant sheriff to institute
20    policies or procedures regarding social distancing, enhanced sanitation, masking and increased
21    medical monitoring and also requiring the sheriff to compile and provide to the court and
22    opposing counsel a list of those medically vulnerable inmates identifying the risk category for
23    each such inmate). In the court’s view, this minimally intrusive approach will enable the parties
24    (and the public for that matter) to finally gain an understanding of what exactly defendant’s
25    policies are with regard to the COVID-19 pandemic and to develop an updated factual record
26    regarding what is actually happening in the Jails with respect to COVID-19 related conditions.
27    To the extent plaintiffs wish thereafter to seek a preliminary injunction, or otherwise challenge
28    defendant’s policies and actions, they can so move based on a more adequately developed record.
                                                         45
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 46 of 49

 1    C.        Plaintiffs’ Request for Leave to Serve Early Discovery
 2              Plaintiffs have also requested a court order authorizing them to serve discovery requests
 3    without requiring them to wait for the Rule 26(f) conference to be held. (Doc. No. 11 at 32–33.)
 4    Defendant responds to plaintiffs’ request by merely asserting that plaintiffs “provide no
 5    substantive rationale as to why the normal discovery timelines are inappropriate.” (Doc. No. 15-1
 6    at 28.)
 7              Federal Rule of Civil Procedure Rule 26(d) provides that no discovery can be sought
 8    “from any source before the parties have conferred as required by Rule 26(f), except . . .when
 9    authorized . . . by court order.” Fed. R. Civ. P. 26(d)(1). Generally, courts require a showing of
10    good cause to permit expedited discovery. In re Countrywide Fin. Corp. Derivative Litig., 542 F.
11    Supp. 2d 1160, 1179 (C.D. Cal. 2008); Roadrunner Intermodal Servs., LLC v. T.G.S. Transp.,
12    Inc., No. 1:17-cv-01056-DAD-BAM, 2017 WL 3783017, at *3 (E.D. Cal. Aug. 31, 2017).
13              “Good cause may be found where the need for expedited discovery, in consideration of
14    the administration of justice, outweighs the prejudice to the responding party.” Semitool, Inc. v.
15    Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). In determining whether good
16    cause exists, courts consider: (1) whether a preliminary injunction is pending; (2) the breadth of
17    the discovery request; (3) the purpose for requesting the expedited discovery; (4) the burden on
18    the defendants to comply with the requests; and (5) how far in advance of the typical discovery
19    process the request was made.” Rovio Entm’t Ltd. v. Royal Plush Toys, Inc., 907 F. Supp. 2d
20    1086, 1099 (N.D. Cal. 2012).
21              Plaintiffs argue that good cause exists here because “outbreaks of COVID-19 have already
22    been reported in the Jails” and “[d]efendant has blocked Plaintiffs’ attempts to investigate the
23    extent of the crisis at every turn, including through interfering with their right to counsel and the
24    courts.” (Doc. No. 11 at 33.) According to plaintiffs, immediate discovery is necessary so that
25    they can “assess the situation in the Jails and determine whether to seek further remedial
26    measures” and “to determine whether Defendant has made additional changes in response to the
27    changing facts on the ground or any orders by this Court.” (Id.) With regard to the burden that
28    early discovery would place on defendant, plaintiffs argue that any such burden is minimal
                                                         46
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 47 of 49

 1    because plaintiffs would seek the same discovery during the course of the litigation. Moreover,
 2    defendant has not presented any evidence nor even any argument as to how early discovery would
 3    be burdensome or otherwise problematic for him.
 4           The court finds that good cause has been shown for early discovery by plaintiffs and will
 5    authorize the parties to serve early discovery in this case.
 6                                              CONCLUSION
 7           The court pauses to note that at the conclusion of the hearing on the pending Motion it
 8    encouraged the parties to meet and confer to determine whether resolution could be reached as to
 9    at least some of the issues discussed above. The court did so because it appeared that there had
10    been a complete lack of meaningful communication between the parties and that at least some of
11    these issues should be capable of resolution without the need for intervention by this court.
12    Apparently the court’s hope in that regard was not well placed. Given the lack of meaningful
13    response by defendant to plaintiffs’ Motion and to the evidence presented by plaintiffs in support
14    thereof, the court is compelled to issue this order.
15           For all of the reasons stated above:
16           1.      Plaintiffs’ application for provisional class certification (Doc. No. 10) is granted;
17                   a.      The provisionally certified class is defined as: “All people who are now, or
18                           in the future will be, incarcerated in Tulare County Jails.”
19                   b.      The ACLU Foundation of Northern California and the law firm Munger,
20                           Tolles & Olson are appointed as class counsel.
21                   c.      Plaintiffs Criswell, Johnson, Ibarra, and Camposeco are appointed as class
22                           representatives.
23           2.      Plaintiffs’ motion for a temporary restraining order (Doc. No. 11) is granted, in
24                   part. The court orders that, pending a hearing on a motion for preliminary
25                   injunction, defendant shall be required to take the following actions:
26                   a.      Adopt a policy designed to reduce contacts between incarcerated people in
27                           all common areas, including (but not limited to) bathrooms, day rooms,
28                           yards, and pill lines, and allow for the possibility of social distancing by
                                                         47
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 48 of 49

 1                     inmates. Defendant shall memorialize this policy in writing and provide a
 2                     copy of the policy to the court and plaintiffs’ counsel by September 14,
 3                     2020.
 4               b.    Adopt a policy with regards to masks, including the provision of masks to
 5                     inmates and requirements for the wearing of masks. Defendant shall
 6                     memorialize this policy in writing and provide a copy of the policy to the
 7                     court and plaintiffs’ counsel by September 8, 2020.
 8               c.    Memorialize in writing the policy and procedure TCSD enacted on July 14,
 9                     2020 with regards to isolation, quarantine, and observation, including
10                     TCSD’s policy for conducing COVID-19 testing. Defendant shall provide
11                     a copy of the policy to the court and plaintiffs’ counsel by September 8,
12                     2020.
13               d.    Provide to the court and plaintiffs’ counsel, by September 14, 2020, a
14                     report detailing TCSD’s COVID-19 testing to date, including: how many
15                     total tests have been conducted, how many inmates have been tested, how
16                     many staff members have been tested, when those tests conducted, how
17                     many inmates tested positive, how many staff members tested positive,
18                     how many inmates refused to be tested, and how many staff members
19                     refused to be tested. The report shall include how many “new intakes”
20                     have been tested as part of the procedure TCSD enacted on July 14, 2020,
21                     when those tests were conducted, and how many of those tests were
22                     positive for COVID-19. In addition, the report shall provide the number of
23                     inmates who have been tested as a result of Wellpath’s screening criteria,
24                     how many of those inmates tested positive, when those tests were
25                     conducted, and in which facility the inmates were incarcerated in at the
26                     time they were tested. Defendant shall also provide a copy of the current
27                     screening criteria being employed at the Jails by Wellpath and specify
28                     when Wellpath began using that current screening criteria.
                                                 48
     Case 1:20-cv-01048-DAD-SAB Document 26 Filed 09/02/20 Page 49 of 49

 1                e.      Ensure that Plaintiffs’ counsel have the ability to promptly (i.e., within two
 2                        days) and confidentially communicate via remote means (i.e., video call)
 3                        with incarcerated people at the Jails.
 4                f.      Immediately cease requiring inmates to complete authorization forms as
 5                        part of the attorney visitation policy enacted on May 29, 2020 (as revised
 6                        on June 4, 2020).
 7                g.      Provide to the court and plaintiffs’ counsel by September 8, 2020, TCSD’s
 8                        revised legal visitation policy in writing.
 9                h.      Ensure that no intimidation of or retaliation against incarcerated people
10                        who speak with counsel takes place at the Jails.
11          3.    No bond shall be required to be posted by plaintiffs pursuant to Rule 65(c) of the
12                Federal Rules of Civil Procedure;
13          4.    Plaintiffs’ request for leave to serve early discovery is granted;
14          5.    All other requests for relief in plaintiffs’ motion are denied;
15          6.    The parties are directed to meet and confer and, if possible, submit a joint
16                proposed briefing schedule and hearing date with respect to any motion for a
17                preliminary injunction, with that proposed schedule being submitted to the court
18                no later than September 28, 2020.
19          7.    Defendant’s motion to supplement his opposition to the pending Motion (Doc. No.
20                25) is granted; and
21          8.    Defendant is further notified of his right to apply to the court for modification or
22                dissolution of this temporary restraining order, if appropriate and supported by a
23                showing of good cause, on two (2) days’ notice or such shorter notice as the court
24                may allow. See Fed. R. Civ. P. 65(b)(4) and Local Rule 231(c)(8).
25
      IT IS SO ORDERED.
26

27       Dated:   September 2, 2020
28                        UNITED STATES DISTRICT JUDGE
                                                      49
